    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 1 of 124 PageID #: 39499
                                                                                       251



08:10:10    1                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
            2                           MARSHALL DIVISION

            3
                OPTIS WIRELESS TECHNOLOGY,         )(   CIVIL ACTION NO.
            4   LLC, OPTIS CELLULAR                )(   2:19-CV-66-JRG
                TECHNOLOGY, LLC, PANOPTIS          )(
            5   PATENT MANAGEMENT, LLC,            )(
                UNWIRED PLANET, LLC, UNWIRED       )(
            6   PLANET INTERNATIONAL LIMITED,      )(
                     PLAINTIFFS,                   )(
            7                                      )(
                VS.                                )(
            8                                      )(   MARSHALL, TEXAS
                                                   )(   AUGUST 4, 2020
            9   APPLE INC.,                        )(   8:50 A.M.
                     DEFENDANTS.                   )(
           10

           11                       TRANSCRIPT OF JURY TRIAL

           12                             MORNING SESSION

           13           BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           14                  UNITED STATES CHIEF DISTRICT JUDGE

           15
                APPEARANCES:
           16

           17   FOR THE PLAINTIFFS:

           18
                MR. SAMUEL F. BAXTER
           19   MS. JENNIFER TRUELOVE
                MCKOOL SMITH, P.C.
           20   104 E. Houston Street
                Suite 300
           21   Marshall, TX 75670

           22
                MR. JASON G. SHEASBY
           23   MS. ANNITA ZHONG
                IRELL & MANELLA LLP
           24   1800 Avenue of the Stars
                Suite 900
           25   Los Angeles, CA 90067
Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 2 of 124 PageID #: 39500
                                                                                   252



      1   FOR THE PLAINTIFFS:

      2
          MR. STEVEN J. POLLINGER
      3   MR. SETH R. HASENOUR
          MCKOOL SMITH, P.C.
      4   300 W. 6th Street
          Suite 1700
      5   Austin, TX 78701

      6
          MR. JONATHAN YIM
      7   MCKOOL SMITH, P.C.
          One Manhattan West
      8   395 9th Avenue
          50th Floor
      9   New York, NY 10001

     10
          MR. CHRISTOPHER P. MCNETT
     11   MCKOOL SMITH, P.C.
          1999 K Street, NW
     12   Suite 600
          Washington, DC 20006
     13

     14   MS. INGRID PETERSEN
          MS. KELSEY SCHUETZ
     15   IRELL & MANELLA LLP
          840 Newport Center Drive
     16   Suite 400
          Newport Beach, CA 92660
     17

     18   FOR THE DEFENDANT:

     19
          MR. JOSEPH J. MUELLER
     20   WILMER CUTLER PICKERING
          HALE & DORR, LLP
     21   60 State Street
          Boston, MA 02109
     22

     23   MR. MICHAEL J. SUMMERSGILL
          WILMER CUTLER PICKERING
     24   HALE & DORR, LLP
          60 State Street
     25   Boston, MA 02109
Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 3 of 124 PageID #: 39501
                                                                                   253



      1   FOR THE DEFENDANT:

      2
          MS. MELISSA R. SMITH
      3   GILLAM & SMITH, LLP
          303 South Washington Avenue
      4   Marshall, TX 75670

      5

      6

      7

      8   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
      9                         United States District Court
                                Eastern District of Texas
     10                         Marshall Division
                                100 E. Houston
     11                         Marshall, Texas 75670
                                (903) 923-7464
     12

     13
          (Proceedings recorded by mechanical stenography, transcript
     14   produced on a CAT system.)

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 4 of 124 PageID #: 39502
                                                                                       254



08:47:13    1                        P R O C E E D I N G S

08:47:13    2           (Jury out.)

08:47:39    3           COURT SECURITY OFFICER:        All rise.

08:47:39    4           THE COURT:     Be seated, please.

08:50:01    5           All right.     Counsel, are we prepared to bring in

08:50:16    6   the jury and begin with the Plaintiffs' first witness in

08:50:19    7   their case-in-chief?

08:50:20    8           MR. SHEASBY:      Yes, Your Honor.

08:50:23    9           THE COURT:     All right.     Then let's bring in the

08:50:27   10   jury, please.

08:50:39   11           (Jury in.)

08:50:54   12           THE COURT:     Welcome back, ladies and gentlemen.

08:50:59   13   Please have a seat.

08:51:00   14           As I told you at the end of yesterday, we would

08:51:05   15   proceed this morning with the Plaintiffs' case-in-chief.

08:51:07   16           So with that, Plaintiff, call your first witness.

08:51:09   17           MR. SHEASBY:      Your Honor, Plaintiffs call the

08:51:11   18   president and CEO of PanOptis, Brian Blasius.

08:51:14   19           THE COURT:     All right.     Mr. Blasius, if you'll

08:51:16   20   come forward, our courtroom deputy, Ms. Lockhart, will

08:51:20   21   administer the oath to you.

08:51:22   22           (Witness sworn.)

08:51:23   23           THE COURT:     If you'll come around, sir, have a

08:51:35   24   seat here at the witness stand.

08:51:37   25           All right.     Mr. Sheasby, you may proceed with your
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 5 of 124 PageID #: 39503
                                                                                       255



08:51:54    1   direct examination.

08:51:54    2               BRIAN BLASIUS, PLAINTIFFS' WITNESS, SWORN

08:51:54    3                          DIRECT EXAMINATION

08:51:55    4   BY MR. SHEASBY:

08:51:55    5   Q.   Good morning, Mr. Blasius.

08:51:57    6   A.   Good morning.

08:51:58    7   Q.   Mr. Blasius, can you describe what your position is?

08:52:03    8   A.   Yes.   I am president and CEO of PanOptis.

08:52:08    9   Q.   Mr. Blasius, does PanOptis hold patents that were

08:52:12   10   invented by LG, Panasonic, and Samsung?

08:52:15   11   A.   Yes, we do.

08:52:16   12   Q.   Does -- does PanOptis have an ongoing obligation to

08:52:21   13   share revenue with those companies?

08:52:22   14   A.   Yes, we do.

08:52:23   15   Q.   Can you tell us the role that LG, Panasonic, Ericsson,

08:52:28   16   and Samsung played in the creation of the cellular networks

08:52:33   17   and, in specific, 4G/LTE?

08:52:37   18   A.   Yes.   All three of those companies were very

08:52:41   19   instrumental in creating the modern cellular communications

08:52:45   20   network we know today as 4G.       They invested a lot of

08:52:48   21   research and development and sent a lot of engineers to

08:52:52   22   help build the standard, which is what we know of as LTE.

08:52:56   23   Q.   We mentioned LG and Panasonic.       Can you explain briefly

08:53:03   24   the history of how Samsung patents came to be part of

08:53:08   25   PanOptis?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 6 of 124 PageID #: 39504
                                                                                       256



08:53:08    1   A.    Yes.   Samsung had approached PanOptis about acquiring a

08:53:13    2   company called Unwired Planet.       As part of that

08:53:19    3   transaction, Samsung took a license to all of our patents,

08:53:22    4   paid us a license fee for the use of those patents, and

08:53:25    5   then actually transferred a number of patents to our

08:53:27    6   program.

08:53:27    7   Q.    Now, you said two things.     First, you said license.

08:53:32    8   What is a patent license?

08:53:33    9   A.    A patent -- a patent is a property right much like a

08:53:40   10   house or a car.     If you think about when you use a property

08:53:43   11   right of somebody else, you actually have to pay a fee.                In

08:53:47   12   this case, a license is a payment for that use of the

08:53:53   13   asset or use of the property right.

08:53:55   14   Q.    How can PanOptis hold the patents that are invented by

08:53:59   15   other companies?

08:54:00   16   A.    Again, as I've said, a patent is a property right.           You

08:54:03   17   can think of it as a mineral right or a land right.             It can

08:54:07   18   be transferred to others, and then the other subsequent

08:54:11   19   owner can improve it or decide what they want to do with

08:54:14   20   it.

08:54:14   21   Q.    And, in this case, if there's an improvement, do you

08:54:16   22   have to share in the value of that improvement with LG and

08:54:19   23   Panasonic?

08:54:20   24   A.    Yes, we do.

08:54:21   25   Q.    Now, are there other companies that have the same
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 7 of 124 PageID #: 39505
                                                                                       257



08:54:25    1   structure as PanOptis?

08:54:27    2   A.    Yes, there are a number of companies that are

08:54:30    3   structured like we are.      There's companies like Via

08:54:34    4   Licensing and MPEG LA who all contribute -- or actually

08:54:39    5   aggregate a number of patents and very important

08:54:42    6   technologies and make those available for license to people

08:54:46    7   in the industry.

08:54:47    8   Q.    Does Apple use these structures?

08:54:49    9   A.    Yes, Apple actually licenses some of its patents

08:54:53   10   through MPEG LA.

08:54:54   11   Q.    Has Apple invested in a company like PanOptis before?

08:54:59   12             MR. MUELLER:     Objection.

08:55:00   13             THE COURT:     State your objection.

08:55:01   14             MR. MUELLER:     Relevance, lack of foundation.

08:55:19   15             MR. SHEASBY:     I'm happy to respond.

08:55:20   16             THE COURT:     The relevance is overruled.       The lack

08:55:23   17   of foundation, I don't know what's within or without this

08:55:27   18   gentleman's personal knowledge.         I'll overrule it at this

08:55:31   19   time, but if it needs to be raised again it, certainly can

08:55:34   20   be.

08:55:34   21             MR. MUELLER:     Thank you, Your Honor.

08:55:35   22   Q.    (By Mr. Sheasby)    Mr. Blasius, how long have you spent

08:55:37   23   in the LTE licensing industry?

08:55:38   24   A.    I've been in the licensing industry for 20 years.

08:55:41   25   Q.    Are you familiar with structures that Apple has used in
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 8 of 124 PageID #: 39506
                                                                                       258



08:55:44    1   the past in the industry?

08:55:45    2   A.   Yes, I am.

08:55:45    3   Q.   Has Apple invested in companies that have the same

08:55:49    4   structure as PanOptis before?

08:55:50    5   A.   Yes, it has.

08:55:50    6   Q.   Can you give me one example of that?

08:55:52    7   A.   A company called Rockstar.

08:55:54    8   Q.   And what did Apple do to create that company?

08:55:57    9   A.   Apple got together with a number of other companies and

08:56:01   10   formed a consortium to acquire a number of patents from

08:56:04   11   Nortel.     As part of that transaction, they ended up

08:56:09   12   creating the company Rockstar, who then went ahead and

08:56:12   13   licensed those patents to the industry.

08:56:14   14   Q.   Is there anything uncommon, in your experience, about

08:56:17   15   the structure used by PanOptis?

08:56:18   16   A.   No.

08:56:18   17   Q.   Apple has used the same structure in the past to make

08:56:22   18   revenue; is that fair?

08:56:24   19               MR. MUELLER:     Objection, leading.

08:56:25   20               THE COURT:     Sustained.

08:56:26   21   Q.   (By Mr. Sheasby)       Do you have an understanding of where

08:56:28   22   Apple has used this same structure in the past in its

08:56:31   23   relationship to revenue?

08:56:32   24   A.   Yes.

08:56:33   25   Q.   What's your understanding?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 9 of 124 PageID #: 39507
                                                                                       259



08:56:37    1   A.   My understanding is that in this case, Apple has

08:56:40    2   invested in a company like Rockstar and has actually

08:56:45    3   received benefit from the royalties that were generated

08:56:50    4   from that company.

08:56:52    5               MR. SHEASBY:   If we could have PDX-9.4, Mr. Huynh.

08:56:58    6   Q.   (By Mr. Sheasby)      Mr. Blasius, are you an expert in LTE

08:57:03    7   technology?

08:57:03    8   A.   No, I am not.

08:57:04    9   Q.   Do you have a basic, from a business standpoint,

08:57:10   10   understanding of the history of wireless technology?

08:57:12   11   A.   Yes.

08:57:12   12   Q.   Can you give us the history of wireless technology as

08:57:15   13   you understand it?

08:57:16   14   A.   Sure.    In -- in the early '80s, the first generation of

08:57:21   15   technology was launched.       It was actually Motorola was the

08:57:23   16   company that launched the first commercial mobile phone.

08:57:27   17   That was the first generation 2G.

08:57:31   18               2G came along in the '90s, and things had advanced

08:57:36   19   where companies were able to use next generation

08:57:41   20   technologies.

08:57:44   21               In the 2000s, 3G came around, and companies

08:57:48   22   started to recognize that the need for data was going to be

08:57:51   23   vastly important.     There was going to be a lot of massive

08:57:54   24   amounts of data transmitted across cellular networks.

08:57:58   25               A group of the companies had gotten together in
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 10 of 124 PageID #: 39508
                                                                                     260



08:58:01    1   the middle of the 2000s to try to formulate what they could

08:58:06    2   envision at the time, is to be the best network that they

08:58:09    3   could build to address this massive amount of data that was

08:58:12    4   going to be transmitted across the networks.

08:58:15    5            And, as you can see, when 4G was launched, that's

08:58:19    6   right at the time that the smartphone revolution and

08:58:22    7   explosion started to occur, and the data needs across the

08:58:28    8   network greatly increased.

08:58:32    9            MR. SHEASBY:     We're having a technical issue.

08:58:37   10            Mr. Huynh, can you -- can you go back to 9.4,

08:58:41   11   please -- 9.2?

08:58:42   12   Q.   (By Mr. Sheasby)    I'll re-ask the question.

08:58:45   13            You were stating that the needs of data increased

08:58:48   14   at a particular point in time; is that correct, sir?

08:58:52   15   A.   Yes, the -- the need for data increase came along with

08:58:56   16   the launch of 4G technical -- the 4G/LTE networks.

08:59:00   17   Q.   Now, why was there such a need for data at the time of

08:59:03   18   the launch of the 4G/LTE networks?

08:59:06   19   A.   Companies recognized that there was going to be a use

08:59:09   20   of a lot of type -- a lot of types of technologies of what

08:59:14   21   we used today.    Think about downloading content on YouTube

08:59:21   22   or downloading Netflix, streaming Netflix, sharing

08:59:26   23   pictures, using FaceTime or other types of video sharing,

08:59:31   24   that all was going to demand high speed data networks to be

08:59:31   25   able to communicate between the devices and the base
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 11 of 124 PageID #: 39509
                                                                                     261



08:59:37    1   stations or towers.

08:59:37    2   Q.   Are you familiar with the smartphone industry?

08:59:40    3   A.   Yes, I am.

08:59:41    4   Q.   How did the relationship between consumption of data

08:59:44    5   and the introduction of smartphones relate, if at all?

08:59:47    6   A.   It was -- the consumption of data was -- it was a huge

08:59:56    7   important -- it was -- it was a huge important need for

09:00:02    8   companies to be able to address it.

09:00:03    9              If you look at what we do today, there's 43

09:00:06   10   billion megabytes that are transmitted across cellular

09:00:10   11   networks.    That's a huge amount of data, and that's each

09:00:14   12   and every day.

09:00:15   13   Q.   When did Apple launch its first smartphone in this

09:00:22   14   history?

09:00:22   15   A.   It launched their first LTE smartphone in 2012.

09:00:30   16   Q.   When did it launch its first smartphone generally?

09:00:32   17   A.   Its first smartphone was in 2007.        It was a 2G device.

09:00:37   18   Q.   So in 2007, Apple launched a 2G device, correct?

09:00:42   19   A.   Correct.

09:00:42   20   Q.   What were Panasonic, Samsung, and LG doing in 2007

09:00:47   21   vis-a-vis LTE?

09:00:48   22   A.   In -- in around that timeframe is when Samsung,

09:00:53   23   Panasonic, and LG were heavily invested in developing the

09:00:58   24   4G networks that we all know and appreciate today.

09:01:00   25   Q.   Now, 4G has been referred to as a standard.          Can you
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 12 of 124 PageID #: 39510
                                                                                     262



09:01:06    1   explain what a standard is from a business standpoint?

09:01:09    2   A.   Yes.    A standard is literally a set of rules in how a

09:01:15    3   device must operate effectively and efficiently so it can

09:01:21    4   communicate with other types of devices.

09:01:23    5               I think yesterday, we heard about a description

09:01:27    6   where we all own different types of devices; we have a

09:01:30    7   Samsung device, we have an LG device, we have an Apple

09:01:33    8   device.     These all need to be able to communicate together

09:01:37    9   in a common way.     So we have a -- what's formulated as a

09:01:41   10   standard.

09:01:41   11   Q.   Do you have an understanding from your business of the

09:01:44   12   relationship between 4G and what's sometimes referred to as

09:01:48   13   5G technology?

09:01:49   14   A.   Yes.    5G is an emerging technology that you may have

09:01:53   15   heard of recently.      It's really built off of 4G, and 4G is

09:01:57   16   going to be very important for many years to come.

09:02:01   17   Q.   Now, what specifically does this case relate to?

09:02:04   18   A.   This case relates to 4G/LTE technology, and

09:02:07   19   specifically patents that were created by LG, Panasonic,

09:02:11   20   and Samsung.

09:02:17   21               MR. SHEASBY:   Mr. Huynh, can you take the

09:02:19   22   demonstratives down, please?       Thank you.

09:02:21   23   Q.   (By Mr. Sheasby)      So, to restate, what does this

09:02:24   24   lawsuit relate to?

09:02:25   25   A.   This lawsuit relates to the LTE and 4G patents that
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 13 of 124 PageID #: 39511
                                                                                     263



09:02:31    1   were invented by Panasonic, LG, and Samsung.

09:02:36    2   Q.   Why is there a lawsuit against Apple?

09:02:41    3   A.   PanOptis owns these patents, and we've been talk --

09:02:45    4   discussing license with Apple for some time.           Apple

09:02:47    5   actually infringes these patents, and that's why we're

09:02:50    6   here.

09:02:51    7               MR. MUELLER:     Objection, move to strike.      Court's

09:02:58    8   rulings.

09:02:58    9               THE COURT:     You have a response, Mr. Sheasby?

09:03:00   10               MR. SHEASBY:     Your Honor, the notice letter was

09:03:02   11   sent in January of 2017.

09:03:08   12               THE COURT:     Well, with the understanding that this

09:03:12   13   is Mr. Blasius's opinion, the opinion of PanOptis, not that

09:03:15   14   he's an expert witness offering a carefully analyzed

09:03:19   15   opinion about the infringement issue, I'll overrule the

09:03:22   16   objection.

09:03:22   17   Q.   (By Mr. Sheasby)       To this day, do you know what Apple's

09:03:26   18   fastest cellular offering is?

09:03:27   19   A.   Yes.    It is the 4G/LTE iPhone.     If you look at the top

09:03:33   20   of your iPhone, if you have one, you'll sometimes see the

09:03:36   21   symbol LTE at the top of it.

09:03:38   22   Q.   Have the inventor companies of the patents-in-suit

09:03:43   23   commercialized LTE technology?

09:03:44   24   A.   Yes.    LG and Samsung are very -- very well-known to

09:03:52   25   have smartphones in the marketplace.         They've launched
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 14 of 124 PageID #: 39512
                                                                                     264



09:03:55    1   their 4G/LTE iPhones one to two years before Apple did.

09:04:00    2   Q.   Are you familiar with the amount of research that was

09:04:04    3   going on at Panasonic, LG, and Samsung when these patents

09:04:08    4   were invented?

09:04:09    5   A.   Yes.    In 2008, the combined research and development

09:04:15    6   from those three companies was $14 billion.

09:04:20    7               THE COURT:     Let me stop just a minute.

09:04:21    8               Mr. Blasius, this is about the third time

09:04:24    9   Mr. Sheasby's asked you a question, do you know something,

09:04:28   10   and you've answered yes, and then you've immediately gone

09:04:32   11   into a full explanation of it.           If the question calls for

09:04:36   12   you to say, yes, I know about it, then that's a complete

09:04:39   13   answer.     If he then wants you to explain it, he'll follow

09:04:43   14   up with another question.

09:04:45   15               But we don't need a simple do you know about

09:04:47   16   something and then a long narrative explanation that's not

09:04:50   17   called for in the question.

09:04:51   18               MR. SHEASBY:     Thank you, Your Honor.

09:04:52   19               THE COURT:     Understood?

09:04:53   20               MR. SHEASBY:     Yes.

09:04:53   21               THE COURT:     All right.    Let's proceed.

09:04:54   22   Q.   (By Mr. Sheasby)       As part of your job, have you gained

09:04:56   23   an understanding of the importance of LTE from a business

09:04:58   24   standpoint?

09:04:58   25   A.   Yes.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 15 of 124 PageID #: 39513
                                                                                     265



09:04:59    1   Q.   What is your understanding of the importance?

09:05:01    2   A.   It's become very important from the business standpoint

09:05:08    3   to address the needs of what was going to be happening with

09:05:10    4   the LTE network.    These companies got together and realized

09:05:17    5   that even small improvements across the use of data being

09:05:22    6   transmitted across the networks was going to lead with huge

09:05:26    7   efficiencies in the ability to transmit data.           You need to

09:05:29    8   think about how we look at the size of the amount of data

09:05:33    9   that's transmitted.

09:05:35   10            You can compare it to, for example, the U.S. UDP.

09:05:40   11   Even a small increase in that data leads to a huge benefit.

09:05:44   12   Q.   As part of your job, do you follow important events in

09:05:50   13   the cellular industry?

09:05:51   14   A.   Yes, I do.

09:05:52   15   Q.   What is Apple's position as to Panasonic and Ericsson

09:05:55   16   and Samsung and LG as it relates to continued innovation in

09:05:59   17   LTE and 5G technology?

09:06:02   18            MR. MUELLER:     Objection, foundation.

09:06:04   19            THE COURT:     Can you lay a foundation, Mr. Sheasby?

09:06:08   20            MR. SHEASBY:     Sure.

09:06:08   21   Q.   (By Mr. Sheasby)    Mr. Blasius, do you contend --

09:06:10   22            THE COURT:     One -- one other thing.       Mr. Mueller,

09:06:14   23   if you're going to object, you need to stand up --

09:06:16   24            MR. MUELLER:     Understood, Your Honor.

09:06:18   25            THE COURT:     -- when you address the Court --
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 16 of 124 PageID #: 39514
                                                                                     266



09:06:18    1               MR. MUELLER:     Thank you.

09:06:18    2               THE COURT:     -- not just bob up and down.

09:06:19    3               Go ahead, Mr. Sheasby.

09:06:21    4   Q.   (By Mr. Sheasby)       As part of your job, do you follow

09:06:24    5   important events within the cellular industry?

09:06:26    6   A.   Yes.

09:06:26    7   Q.   Do you continue to monitor the innovation of LG,

09:06:31    8   Panasonic, Samsung, and Ericsson?

09:06:33    9   A.   Yes.

09:06:33   10   Q.   How does that innovation relate to Apple's cellular

09:06:36   11   innovation?

09:06:36   12   A.   Those companies have innovated prior -- earlier than

09:06:41   13   Apple have in these technologies.

09:06:42   14   Q.   And what about in the current state of research and

09:06:45   15   development?

09:06:45   16   A.   In the current state of the next generation technology,

09:06:49   17   5G, both Panasonic, Ericsson, and LG have remained ahead of

09:06:57   18   Apple in 5G.     They -- Panasonic and Ericsson have already

09:07:03   19   launched a 5G network.        Samsung has launched a 5G phone and

09:07:08   20   has also -- also built its 5G modem.         Apple has yet to

09:07:12   21   launch a 5G device and has not launched a 4G -- a 5G modem

09:07:18   22   either.

09:07:18   23   Q.   Mr. Blasius, can you tell us a bit about yourself and

09:07:21   24   your family?

09:07:21   25   A.   Yes.    I was born and raised outside of the -- in the
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 17 of 124 PageID #: 39515
                                                                                     267



09:07:24    1   suburbs of Chicago, and I've lived there my entire life.

09:07:32    2            I'm married to my wife, Julie, and we've been

09:07:35    3   married for 23 years.      We have three children.        My wife had

09:07:39    4   worked for a number of years, but then decided to stay home

09:07:41    5   to help raise our children.

09:07:42    6            After they were grown, they -- she decided to go

09:07:44    7   back and received her Master's in special education.             My

09:07:49    8   daughter is 19 years old.       She attends college.       And I have

09:07:53    9   two boys, ages 17 and 14.

09:07:57   10   Q.   What do you do in your free time, Mr. Blasius?

09:07:59   11   A.   My children have been very active in sports, and as a

09:08:02   12   part of that, I've helped coach -- volunteering a lot of

09:08:06   13   their coaching and a lot of their sports, especially in the

09:08:09   14   areas of youth football.      And I also volunteer with the

09:08:14   15   high school football team.

09:08:14   16   Q.   Can you tell us about your educational background?

09:08:17   17   A.   I received a Bachelor's degree in finance from Northern

09:08:21   18   Illinois University in 1994.       And then while I was working,

09:08:24   19   I went to school at night to receive my Master's in

09:08:28   20   business administration from Northwestern University in

09:08:32   21   2002.

09:08:33   22   Q.   Can you tell us about your professional background?

09:08:38   23   A.   I started my career at Motorola, and I spent 18 years

09:08:41   24   there.   I worked in a variety of roles until I became

09:08:45   25   director of licensing for Motorola's patents.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 18 of 124 PageID #: 39516
                                                                                     268



09:08:48    1             After Motorola was acquired by Google in 2012, I

09:08:52    2   went to work for Google and continued in a number of

09:08:57    3   licensing management initiatives.

09:08:58    4   Q.   What was Motorola's business?

09:09:00    5   A.   Motorola has a very rich history of cellular

09:09:03    6   communications and wireless -- wireless communication

09:09:07    7   industry -- in the industry.       It was founded in Chicago.

09:09:11    8   The city was very proud of it.        And I think a lot of us

09:09:15    9   know that Motorola had launched the first -- and invented

09:09:19   10   the cell phone.     In 1973 is when they actually invented it.

09:09:24   11             In 1983, Motorola launched the first commercial

09:09:28   12   device and then went on to continue with a number of

09:09:31   13   firsts.   Think about the phones that they've had.           It was

09:09:33   14   the brick phone, the large phone you would hold up to your

09:09:37   15   head; the first flip phone, which was the StarTAC; and then

09:09:41   16   one of the more popular phones in the middle 2000s was the

09:09:46   17   RAZR device.

09:09:46   18   Q.   Did you -- did Motorola play a role in developing

09:09:50   19   4G/LTE?

09:09:50   20   A.   Yes, it did.

09:09:51   21   Q.   What other companies were involved in the development

09:09:54   22   of LTE in a significant way, according to your

09:09:56   23   understanding?

09:09:57   24   A.   There were a number of companies that participated, but

09:10:00   25   as far as the number of companies that contributed heavily,
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 19 of 124 PageID #: 39517
                                                                                     269



09:10:03    1   there was a small number.       This included LG, Ericsson,

09:10:08    2   Panasonic, Samsung, Nokia, and Qualcomm.

09:10:13    3   Q.   In your role at Motorola, did you have interactions

09:10:17    4   with smartphone manufacturers?

09:10:19    5   A.   Yes.

09:10:20    6   Q.   What was the nature of your interactions?

09:10:23    7   A.   My job was to ensure that the companies that used

09:10:27    8   technologies like LTE paid fair compensation to Motorola

09:10:30    9   for the use of their technology that they innovated and

09:10:34   10   contributed to the com -- communications industry.

09:10:38   11   Q.   How did the smartphone industry expand while you were

09:10:42   12   at Motorola?

09:10:43   13   A.   In the middle of the 2000s, the smartphone explosion

09:10:47   14   really started to -- middle to the late 2000s, the

09:10:52   15   smartphone explosion started to occur.          A number of new

09:10:56   16   entrants came into the marketplace.         This included Apple,

09:10:58   17   who was a computer company, and a number of other Chinese

09:11:02   18   smartphone manufacturers.       These companies didn't really

09:11:05   19   invent or invest a lot in wireless communication

09:11:09   20   technologies.    They simply used the innovations of others

09:11:11   21   to help sell their devices.

09:11:13   22   Q.   Are you an expert in cellular standards or patents?

09:11:17   23   A.   No, I am not.   I rely on the technologists for that

09:11:22   24   information.    My expertise is in licensing.

09:11:24   25   Q.   You made a decision to join the team at PanOptis at
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 20 of 124 PageID #: 39518
                                                                                     270



09:11:32    1   some point in time; is that correct, sir?

09:11:34    2   A.   Yes.

09:11:34    3   Q.   What role do you play at PanOptis, and how is it the

09:11:38    4   same or different from what you did at Motorola?

09:11:40    5   A.   So at PanOptis, our role is to really protect the

09:11:46    6   innovations of companies that had invested in the research

09:11:50    7   and development in creating these networks or the -- the

09:11:52    8   technology of LTE.

09:11:54    9               It's very similar to my role at Motorola where

09:11:57   10   there was a lot of investment and research done by

09:12:02   11   companies, and other companies were using that technology

09:12:05   12   to sell devices.     The role was to get fair compensation for

09:12:10   13   the innovations that were produced by those companies.

09:12:15   14   Q.   PanOptis, though, is a completely independent company,

09:12:18   15   correct?

09:12:18   16   A.   Yes, we are.

09:12:19   17   Q.   How have the patents that are owned by -- how are the

09:12:25   18   patents that are owned by PanOptis selected -- let me

09:12:29   19   withdraw the question and ask it this way.

09:12:32   20               Did Ericsson analyze the patents that LG and

09:12:37   21   Panasonic sold to PanOptis?

09:12:41   22   A.   Yes.

09:12:42   23               MR. MUELLER:   Objection, Your Honor.       I'm not sure

09:12:44   24   I can make this object -- objection based on deposition

09:12:46   25   instruction.     I'll try to keep it as terse as possible --
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 21 of 124 PageID #: 39519
                                                                                     271



09:12:52    1   to this witness.

09:12:53    2               MR. SHEASBY:     I have to re-ask the question.

09:12:56    3   Q.   (By Mr. Sheasby)       I want you to exclude any discussion

09:12:59    4   of the specific patents at issue in this case.

09:13:01    5               Do you have a general understanding of how

09:13:03    6   Ericsson -- how the patents that were purchased by PanOptis

09:13:07    7   were analyzed?

09:13:08    8               MR. MUELLER:     Same objection.

09:13:11    9               THE COURT:     Without more, Mr. Sheasby, I'm going

09:13:21   10   to have to sustain the objection.        I mean, there's --

09:13:24   11   there's no -- there's no foundation laid for how this

09:13:27   12   gentleman would have knowledge with regard to the internal

09:13:30   13   analysis of another company he's not -- not connected with

09:13:34   14   in any way.

09:13:35   15               MR. SHEASBY:     I'm happy to re-ask the question,

09:13:38   16   Your Honor.

09:13:38   17               THE COURT:     You -- you certainly have that option.

09:13:41   18   Q.   (By Mr. Sheasby)       Mr. Blasius, did PanOptis do an

09:13:45   19   analysis of the patents that were provided by -- by

09:13:49   20   Samsung, Panasonic, and LG?

09:13:50   21   A.   Yes.

09:13:51   22   Q.   What analysis did it do?

09:13:52   23   A.   It thoroughly reviewed the patents to make sure that

09:13:56   24   they were getting very high quality patents from those

09:13:59   25   companies.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 22 of 124 PageID #: 39520
                                                                                     272



09:13:59    1   Q.   Who was involved in that analysis?

09:14:04    2   A.   There were a number of experts that were involved in

09:14:08    3   the analysis on PanOptis's end, and that would -- included

09:14:14    4   intellectual property lawyers, technologists.           And those

09:14:18    5   companies had reviewed information that was submitted from

09:14:26    6   our founding partners that were -- included lists of

09:14:29    7   patents that the partners had vetted between themselves.

09:14:32    8   Q.   And, sir, just to clarify, the -- PanOptis is a

09:14:36    9   completely independent company, correct?

09:14:37   10   A.   Yes, it is.

09:14:38   11   Q.   LG, Panasonic, and Samsung are not partners, correct?

09:14:41   12   A.   Correct.

09:14:46   13   Q.   Have other LG phone manufacturers taken licenses to the

09:14:49   14   patents that Apple is accused of infringing?

09:14:52   15   A.   Yes.

09:14:52   16   Q.   What companies have taken licenses to those patents?

09:14:56   17   A.   Companies include HTC, Samsung, Huawei, BlackBerry, and

09:15:04   18   ZTE, among others.

09:15:06   19   Q.   Do you know who makes the modem chips that are used for

09:15:11   20   your licensees?

09:15:12   21   A.   Yes.

09:15:13   22   Q.   Who makes them?

09:15:13   23   A.   The vast majority of the volume had been made by

09:15:18   24   Qualcomm and Intel.

09:15:18   25   Q.   Were you here in the courtroom yesterday when
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 23 of 124 PageID #: 39521
                                                                                     273



09:15:22    1   Mr. Mueller gave his opening?

09:15:23    2   A.   Yes.

09:15:24    3   Q.   Do you know who makes the modem chips for Apple?

09:15:28    4   A.   Yes.

09:15:31    5   Q.   Who is it?

09:15:32    6   A.   It's Qualcomm and Intel, exactly the same.

09:15:35    7   Q.   During your negotiations with PanOptis licensees, do

09:15:39    8   you explain why PanOptis seeks payment from phone

09:15:42    9   manufacturers as opposed to modem chip manufacturers?

09:15:46   10   A.   Yes.

09:15:47   11   Q.   What is the basis for that?

09:15:49   12   A.   In my experience, the -- and it's been the

09:15:54   13   long-standing industry experiences that the smartphone

09:15:57   14   manufacturers are the companies that take responsibility

09:16:00   15   for the payment in -- in patents like these.

09:16:05   16   Q.   And you -- in your business, have you formed a view --

09:16:11   17   you previously stated that some -- that companies have

09:16:14   18   taken a license to PanOptis's patents; is that correct?

09:16:16   19   A.   Yes.

09:16:19   20               MR. SHEASBY:   Can we have PDX-9.5, Mr. Huynh,

09:16:34   21   please?

09:16:34   22   Q.   (By Mr. Sheasby)      Has one of the companies that has

09:16:36   23   paid for a license to the patents-in-suit ZTE?

09:16:39   24   A.   Yes.

09:16:40   25   Q.   Was ZTE presented with a claim chart regarding the '557
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 24 of 124 PageID #: 39522
                                                                                     274



09:16:47    1   patent?

09:16:47    2   A.   Yes.

09:16:48    3   Q.   Do you know how long that claim chart was?

09:16:50    4   A.   It was very long.

09:16:52    5   Q.   The '557 patent is one of the patents-in-suit in this

09:16:57    6   case, correct?

09:16:58    7   A.   Yes.

09:16:59    8   Q.   What happened after the claim charts were presented to

09:17:03    9   ZTE?

09:17:03   10   A.   ZTE took a license to all of PanOptis's standard

09:17:08   11   essential patents.

09:17:08   12   Q.   Is ZTE a seller of LTE phones in the United States?

09:17:13   13   A.   Yes.

09:17:14   14   Q.   And by took a license, ZTE paid money for that license;

09:17:20   15   is that correct, sir?

09:17:20   16   A.   Correct.

09:17:24   17   Q.   You understand that the '833 and '332 patents have been

09:17:29   18   asserted in this case against Apple; is that correct, sir?

09:17:32   19   A.   Yes.

09:17:33   20   Q.   Were the '833 and '332 patents presented to other of

09:17:39   21   PanOptis's licensees?

09:17:41   22   A.   Yes, they were.

09:17:42   23   Q.   Were claim charts for those patents presented to ZTE,

09:17:49   24   Kyocera, and BlackBerry?

09:17:50   25   A.   Yes.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 25 of 124 PageID #: 39523
                                                                                     275



09:17:50    1   Q.   Were those claim charts -- do you know the length of

09:17:53    2   those claim charts?

09:17:55    3   A.   Again, the claim charts are very long technical

09:17:58    4   documents.

09:17:58    5   Q.   Does ZTE, Kyocera, and BlackBerry sell LTE devices?

09:18:03    6   A.   Yes.

09:18:03    7   Q.   What happened after presenting the claim charts for

09:18:06    8   these two patents-in-suit to ZTE, Kyocera, and BlackBerry?

09:18:09    9   A.   They all took license to -- licenses to PanOptis's

09:18:15   10   standard essential patents.

09:18:15   11   Q.   Was -- you understand that the '284 is one of the

09:18:24   12   patents that's in suit in this case; is that correct, sir?

09:18:27   13   A.   Yes.

09:18:27   14   Q.   Was the claim charts for the '284 patent presented to

09:18:36   15   Huawei?

09:18:37   16   A.   Yes, it was.

09:18:37   17   Q.   How long was the claim chart?

09:18:39   18   A.   Again, it was a very long claim chart.

09:18:43   19   Q.   After the claim chart was presented to Huawei -- let me

09:18:46   20   take a step back.

09:18:47   21               Does Huawei sell LTE devices, sir?

09:18:50   22   A.   Yes, it does.

09:18:51   23   Q.   After the claim charts were presented to Huawei, what

09:18:55   24   did Huawei do?

09:18:56   25   A.   Huawei took a license to all of PanOptis's standard
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 26 of 124 PageID #: 39524
                                                                                     276



09:18:59    1   essential patents.

09:18:59    2   Q.   Do the Plaintiffs have -- hold all right, title, and

09:19:07    3   interest in the patents-in-suit?

09:19:08    4   A.   Yes, we do.

09:19:09    5   Q.   Can you examine in your binder PX-5262, PX-5263, and

09:19:17    6   PX-5265?     And I'm going to ask you a question about them.

09:19:35    7   A.   Okay.

09:19:36    8   Q.   And the question is going to be, do those records

09:19:39    9   establish the ownership of the patents-in-suit by

09:19:41   10   PanOptis's family of companies?

09:19:43   11              MR. MUELLER:     Objection, leading.

09:19:44   12              THE COURT:     Sustained.

09:19:47   13   A.   Yes, these are the document --

09:19:50   14   Q.   (By Mr. Sheasby)      Mr. -- Mr. Blasius, I need to re-ask

09:19:52   15   the question.

09:19:53   16              THE COURT:     Restate the question.

09:19:55   17   Q.   (By Mr. Sheasby)      What do PX-5262, PX-5263, and PX-5265

09:20:04   18   lead you -- represent, Mr. Blasius?

09:20:05   19   A.   These represent the assignment records which establish

09:20:08   20   the ownership of the patents to PanOptis.

09:20:10   21   Q.   Has PanOptis approached Apple about licensing its

09:20:17   22   patents?

09:20:17   23   A.   Yes, we have.

09:20:19   24              MR. SHEASBY:     Mr. Huynh, can you pull up PX-0548a?

09:20:29   25   Q.   (By Mr. Sheasby)      Do you recognize this document,
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 27 of 124 PageID #: 39525
                                                                                     277



09:20:32    1   Mr. Blasius?

09:20:32    2   A.   Yes.

09:20:33    3   Q.   What is this document?

09:20:34    4   A.   This document is a letter from PanOptis's then head of

09:20:41    5   licensing that was sent in January 6th of 2017.            It was a

09:20:47    6   letter that was sent to Bruce Sewell, who was Apple's

09:20:50    7   general counsel.    The letter is notifying Apple of the fact

09:20:57    8   that PanOptis owns a large number of cellular

09:21:05    9   communications patents, and specifically highlighting the

09:21:09   10   4G communication standards.

09:21:10   11   Q.   As part of your role at CEO of PanOptis, did you

09:21:17   12   familiarize yourself with Apple negotiations?

09:21:19   13   A.   Yes, I have.

09:21:20   14   Q.   Was there a meeting in February of 2017 between Apple

09:21:25   15   and PanOptis?

09:21:25   16   A.   Yes.

09:21:30   17   Q.   What was discussed at that meeting?

09:21:32   18   A.   In that meeting, Tom Miller and Ray Warren, who was a

09:21:38   19   then director of licensing at PanOptis, discussed a

09:21:44   20   further -- or discussed a further desire to enter into

09:21:48   21   these negotiations with Apple over these patents.

09:21:51   22   Q.   How do you know that?

09:21:52   23   A.   I read the records, and I reviewed the records and

09:21:57   24   actually talked to some of the individuals.

09:21:59   25   Q.   Mr. Miller is deceased, though; is that correct?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 28 of 124 PageID #: 39526
                                                                                     278



09:22:03    1   A.   He is, unfortunately.

09:22:04    2   Q.   Excluding -- I -- I -- for -- I want you to exclude any

09:22:08    3   discussions with Apple.

09:22:11    4            Does PanOptis send to potential licensees lists of

09:22:15    5   patents it believes are essential?

09:22:17    6   A.   Yes, we do.

09:22:18    7            MR. SHEASBY:     If you can pull up PX-9.8,

09:22:24    8   Mr. Huynh.

09:22:28    9   Q.   (By Mr. Sheasby)    Does 9.8 reflect the type of

09:22:31   10   information that PanOptis sends to potential licensees?

09:22:34   11            MR. MUELLER:     Objection, leading.

09:22:38   12            THE COURT:     Restate the question, Mr. Sheasby.

09:22:41   13   Q.   (By Mr. Sheasby)    What does PDX-9.6 reflect,

09:22:47   14   Mr. Warren -- Mr. Blasius?

09:22:50   15   A.   These lists reflect the -- the patent numbers,

09:22:55   16   specifically the patent numbers that we have declared to

09:23:01   17   the -- for the SEPs, and specifically lists individual

09:23:06   18   patent numbers, shows that they are essential to the LTE

09:23:11   19   standard, and then the specifications within the standard

09:23:14   20   to which we believe that they are essential to.

09:23:17   21   Q.   Is this information that PanOptis was providing to

09:23:21   22   licensees before this lawsuit?

09:23:23   23            MR. MUELLER:     Objection, leading.

09:23:24   24            THE COURT:     Sustained.

09:23:30   25   Q.   (By Mr. Sheasby)    Do you know the -- when -- do you
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 29 of 124 PageID #: 39527
                                                                                     279



09:23:34    1   know if -- do you know the date range, if any, during which

09:23:40    2   this information was provided by PanOptis -- by PanOptis to

09:23:46    3   its licensees?

09:23:47    4   A.    We've provided this information to a number of our

09:23:49    5   licensees going as far back as 2016/2017.

09:23:58    6   Q.    Do you recognize the five patent numbers on this

09:24:01    7   demonstrative?

09:24:01    8   A.    Yes.

09:24:07    9   Q.    What are they?

09:24:08   10   A.    These are the patents in this lawsuit.

09:24:10   11   Q.    And when you -- when it says essential to and then

09:24:16   12   lists numbers, can you explain what that is?

09:24:18   13   A.    The numbers on the right-hand side?

09:24:24   14   Q.    Yes.

09:24:26   15   A.    Those numbers are specifications or parts of the

09:24:31   16   standard in which the patents' claims are essential to

09:24:39   17   those specific specifications in the standard.

09:24:41   18   Q.    Who prepared this analysis -- this analysis that is

09:24:45   19   shared with potential licensees?

09:24:46   20   A.    We have a team of technologists that help prepare this.

09:24:51   21   Q.    Do you know what the training of those technologists

09:24:59   22   is?

09:24:59   23   A.    They have an engineering background.        They've

09:25:02   24   participated in the standards development bodies for a

09:25:05   25   number of years.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 30 of 124 PageID #: 39528
                                                                                     280



09:25:06    1   Q.   Are there independent third parties who have ranked

09:25:12    2   PanOptis's patents?

09:25:13    3   A.   Yes.

09:25:13    4   Q.   Does PanOptis present a ranking of its LTE patents to

09:25:17    5   potential licensees?

09:25:18    6   A.   No, we do not.

09:25:19    7   Q.   When the decision was made to initiate suit against

09:25:25    8   Apple, who selected the patents?

09:25:27    9   A.   Our technologists and our patent lawyers selected the

09:25:32   10   patents.

09:25:32   11   Q.   Did you discuss it with them?

09:25:35   12   A.   I did.

09:25:35   13   Q.   Who's going to teach the jury about the patents?

09:25:37   14   A.   Professors Mahon and Madisetti are going to help teach

09:25:44   15   the technology to the jury.       It's very complex information.

09:25:47   16   Q.   Have you met them before?

09:25:49   17   A.   Yes, I have.

09:25:49   18   Q.   Did you read the patents on your own, sir?

09:25:51   19   A.   No.    I needed to do that along with -- with the

09:25:56   20   experts.      It's very complex technology.

09:25:57   21   Q.   Did you sit with Professor Mahon and Madisetti?

09:26:01   22   A.   Yes, I did.

09:26:01   23   Q.   For how long?

09:26:02   24   A.   Multiple times, days and hour -- hours per day.

09:26:13   25   Q.   Does PanOptis use internal or external experts to
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 31 of 124 PageID #: 39529
                                                                                     281



09:26:19    1   determine speed increase attributable to the patents?

09:26:22    2   A.   I'm sorry, can you repeat the question?

09:26:24    3   Q.   Does PanOptis use internal or external experts to

09:26:28    4   assess performance benefits associated with the patents?

09:26:31    5   A.   We use external experts for that.

09:26:33    6   Q.   Why is that?

09:26:34    7   A.   We believe in cases like these, it's more important to

09:26:38    8   use the external experts to be able to teach about the

09:26:42    9   benefits.

09:26:42   10   Q.   Have you met with the external experts in this case?

09:26:45   11   A.   Yes, I have.

09:26:45   12   Q.   Have you contacted Apple since filing suit?

09:26:48   13   A.   Yes.

09:26:49   14   Q.   What have you said to Apple?

09:26:50   15   A.   We informed Apple that we were still willing to license

09:26:54   16   our patents, and we offered an out-of-court resolution.

09:27:01   17   Q.   Are you familiar with how much money PanOptis has

09:27:04   18   invested in its business today?

09:27:06   19   A.   Yes.

09:27:07   20   Q.   How much?

09:27:07   21   A.   Over $450 million.

09:27:09   22   Q.   What portion of that -- are you familiar with what

09:27:12   23   portion of that has gone to the original inventive

09:27:15   24   companies?

09:27:16   25   A.   Yes.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 32 of 124 PageID #: 39530
                                                                                     282



09:27:16    1   Q.   What portion?

09:27:17    2   A.   The -- the majority share has.

09:27:19    3               MR. SHEASBY:     I pass the witness, Your Honor.

09:27:20    4               THE COURT:     Cross-examination by the Defendant?

09:27:24    5               MR. MUELLER:     Yes, please, Your Honor.

09:27:26    6               Your Honor, may we pass up a few binders?

09:27:29    7               THE COURT:     You may.

09:27:30    8               MR. MUELLER:     Thank you, Your Honor.

09:27:49    9               May I proceed, Your Honor?

09:27:51   10               THE COURT:     Let's get the binders passed out to

09:27:54   11   the other side.

09:27:55   12               Now you may proceed.

09:27:57   13               MR. MUELLER:     Thank you, Your Honor.

09:27:57   14                              CROSS-EXAMINATION

09:27:57   15   BY MR. MUELLER:

09:27:57   16   Q.   Good morning, Mr. Blasius.

09:27:59   17   A.   Good morning.

09:27:59   18   Q.   My name is Joe Mueller.          I don't think we've met

09:28:02   19   before.

09:28:03   20   A.   No.

09:28:03   21   Q.   May I ask you a few questions?

09:28:06   22   A.   Yes.

09:28:06   23   Q.   Now, sir, you understand this is a patent case, right?

09:28:10   24   A.   Yes, sir.

09:28:11   25   Q.   And there are five companies, the Plaintiffs in this
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 33 of 124 PageID #: 39531
                                                                                     283



09:28:17    1   case, that are asserting that Apple infringes five patents,

09:28:21    2   correct?

09:28:21    3   A.   Yes.

09:28:24    4   Q.   And the ladies and gentlemen of the jury over the

09:28:28    5   course of this week are going to have to compare those five

09:28:32    6   patents to the Apple products to see if you're right,

09:28:35    7   right?

09:28:35    8   A.   I -- I don't agree with that.

09:28:42    9   Q.   You don't agree that the ladies and gentlemen of the

09:28:44   10   jury are going to have to compare the five patents to the

09:28:48   11   products that you're accusing of infringement?

09:28:53   12   A.   No.

09:28:53   13   Q.   You don't agree with that?

09:28:56   14   A.   I can't a hundred percent agree with that.

09:28:59   15   Q.   Well, let's put it this way:       There's five patents in

09:29:04   16   this case, correct?

09:29:05   17   A.   Yes.

09:29:05   18   Q.   The ladies and gentlemen of the jury have those five

09:29:08   19   patents in their binders.       You know that, right?

09:29:11   20   A.   Yes.

09:29:12   21   Q.   And you, sir, are the one fact witness from the

09:29:17   22   Plaintiffs who's going to sit in that chair and take the

09:29:25   23   stand, correct?

09:29:26   24   A.   I'm the one fact witness from PanOptis, yes.

09:29:27   25   Q.   And you, sir, did not discuss any of those five patents
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 34 of 124 PageID #: 39532
                                                                                     284



09:29:31    1   with the ladies and gentlemen of the jury just now, did

09:29:35    2   you?

09:29:35    3   A.   No.

09:29:39    4   Q.   Now, in fact, your -- you -- your companies, these five

09:29:44    5   companies, are seeking over a half a billion dollars for

09:29:47    6   these five patents, correct?

09:29:50    7   A.   Yes.

09:29:51    8   Q.   And you understand over the course of this week, the

09:29:55    9   ladies and gentlemen of the jury are going to have to read

09:29:56   10   through those patents as part of their work on this case,

09:29:59   11   right?

09:29:59   12   A.   Yes.

09:30:04   13   Q.   But you, sir, in this case did not trouble yourself to

09:30:11   14   read the five patents, did you?

09:30:12   15               MR. SHEASBY:     Your Honor, objection.     That's

09:30:14   16   argumentative.

09:30:14   17               THE COURT:     Overruled.

09:30:19   18               You need to answer the question, Mr. Blasius.

09:30:22   19   A.   Not in their entirety.

09:30:24   20   Q.   (By Mr. Mueller)       So, as of today, you're sitting here

09:30:28   21   before the ladies and gentlemen of the jury seeking a half

09:30:31   22   a billion dollars, and you haven't read them -- the

09:30:34   23   patents, as of today.        Do I have that right?

09:30:38   24   A.   Not in their entirety.

09:30:40   25   Q.   Well, have you read a piece here and there?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 35 of 124 PageID #: 39533
                                                                                     285



09:30:42    1   A.   Yes.

09:30:43    2   Q.   Don't you understand the ladies and gentlemen of the

09:30:46    3   jury are going to be studying them carefully, and you

09:30:50    4   yourself never did that, did you?

09:30:51    5   A.   No, not in their entirety.

09:30:56    6   Q.   But you're seeking $500 million for the patents that

09:31:00    7   you never studied, even as of today?

09:31:02    8   A.   Yes.

09:31:05    9   Q.   And you're the one fact witness we're going to hear

09:31:09   10   from, do I have that right, taking the stand?

09:31:16   11   A.   I am -- I am the fact witness here.

09:31:19   12   Q.   And it's fair to say you've done less work than the

09:31:23   13   ladies and gentlemen of the jury are going to be doing this

09:31:24   14   week; do I have that right?

09:31:25   15   A.   No, that's incorrect.

09:31:27   16   Q.   Let's talk a little bit about your job.          You were

09:31:31   17   described as the president and CEO of PanOptis, correct?

09:31:35   18   A.   Yes.

09:31:36   19   Q.   Now, there's actually five Plaintiffs in this case,

09:31:40   20   correct?

09:31:40   21   A.   Yes.

09:31:44   22   Q.   Unwired Planet International Limited, right?

09:31:51   23   A.   Yes.

09:31:52   24   Q.   Optis Wireless Technology, LLC?

09:31:57   25   A.   Yes.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 36 of 124 PageID #: 39534
                                                                                     286



09:31:57    1   Q.   And who are the other three?

09:32:02    2   A.   Excuse me?

09:32:03    3   Q.   Who are the other three?

09:32:04    4   A.   Optis Cellular Technology, LLC; Unwired Planet, LLC;

09:32:12    5   and Patent -- PanOptis Patent Management, LLC.

09:32:16    6   Q.   So there's five, right?

09:32:18    7   A.   Yes.

09:32:18    8   Q.   Now, four of those companies operate out of the same

09:32:22    9   office suite, correct?

09:32:24   10   A.   Correct.

09:32:28   11   Q.   And none of those five companies produce any actual

09:32:34   12   products, right?

09:32:35   13   A.   Correct.

09:32:39   14   Q.   You referred to the technologists that work at the

09:32:42   15   companies.      There's no lab, is there?

09:32:45   16   A.   No lab where?    In the office?

09:32:56   17   Q.   At any of these five companies, whether in that office

09:33:00   18   or anywhere else, there is no laboratory, correct?

09:33:02   19   A.   Correct.

09:33:05   20   Q.   There's no location where folks are working on research

09:33:09   21   and development at these five companies, correct?

09:33:16   22   A.   Correct.

09:33:17   23   Q.   And there's no baseband chip creation going on at these

09:33:22   24   five companies, right?

09:33:24   25   A.   Correct.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 37 of 124 PageID #: 39535
                                                                                     287



09:33:26    1   Q.   In fact, there's no product creation whatsoever at

09:33:31    2   these five companies, correct?

09:33:34    3   A.   Yes, that's correct.

09:33:37    4   Q.   Now, sir, you were described as the president and CEO

09:33:41    5   of these five companies; do I have that right?

09:33:45    6   A.   Yes.

09:33:45    7   Q.   Now, you actually receive your W-9 tax form from a

09:33:50    8   different company, right?

09:33:51    9   A.   Yes.

09:33:54   10   Q.   Who is that?

09:33:55   11   A.   Hilco Global.

09:34:00   12   Q.   I'm sorry?

09:34:01   13   A.   Hilco Global.

09:34:04   14   Q.   And what is your job at Hilco Global?

09:34:08   15   A.   I am hired -- I -- I am hired specifically for the role

09:34:15   16   of -- my current role as president and CEO of PanOptis.

09:34:19   17   Q.   And, actually, the way in which you're the president

09:34:23   18   and CEO is by way of contract through a management

09:34:27   19   agreement; do I have that right?

09:34:28   20               MR. SHEASBY:     Your Honor, objection, motion in

09:34:31   21   limine.     Structure of the companies.

09:34:35   22               MR. MUELLER:     He's described as the president and

09:34:37   23   CEO, Your Honor.

09:34:47   24               THE COURT:     Can you specify the specific order in

09:34:49   25   limine for me, Mr. Sheasby?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 38 of 124 PageID #: 39536
                                                                                     288



09:35:03    1               MR. SHEASBY:     12.

09:35:12    2               THE COURT:     That was denied with regard to the

09:35:15    3   ordinary business structure of the parties.           I think these

09:35:18    4   questions probably fall in that category.          I'll overrule

09:35:21    5   your objection.

09:35:22    6               MR. SHEASBY:     Thank you, Your Honor.

09:35:23    7   Q.   (By Mr. Mueller)       Sir, you are CEO and president by way

09:35:26    8   of contract through a management agreement; do I have that

09:35:28    9   right?

09:35:37   10   A.   Correct.

09:35:37   11   Q.   So you're not actually a direct employee of these five

09:35:41   12   companies, are you?

09:35:44   13   A.   I wouldn't characterize it that way.

09:35:54   14   Q.   Well, you don't receive a W-9 tax form from any of the

09:35:58   15   five, do you?

09:35:59   16   A.   No.

09:36:04   17   Q.   You receive your W-9 from Hilco, correct?

09:36:07   18   A.   Yes.

09:36:08   19   Q.   And you're the president and CEO through a contract

09:36:12   20   with these other five companies, right?

09:36:14   21   A.   I can't agree -- I can't agree with that statement.

09:36:27   22   Q.   Well, let's take a look at your deposition.

09:36:30   23               Now, you were deposed in this case, correct?

09:36:33   24   A.   Yes.

09:36:34   25   Q.   And a deposition is our opportunity to ask you some
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 39 of 124 PageID #: 39537
                                                                                     289



09:36:38    1   questions before trial, correct?

09:36:41    2   A.   Yes.

09:36:41    3   Q.   And you understand that's part of the fairness of the

09:36:44    4   process.      We get a chance to hear from you before you

09:36:47    5   arrive in court today, right?

09:36:50    6   A.   Yes.

09:36:50    7   Q.   And so you sat for a deposition, correct?

09:36:54    8   A.   Yes, I did.

09:36:54    9   Q.   And it was under oath, right?

09:36:59   10   A.   Yes.

09:36:59   11   Q.   You swore to tell the truth in that deposition?

09:37:03   12   A.   Yes.

09:37:03   13   Q.   And you did, right?

09:37:04   14   A.   I did.

09:37:07   15   Q.   So let's take a look at your deposition.          There should

09:37:10   16   be a binder in front of you.        It's Tab 1.    And take your

09:37:12   17   time and let me know when you're at Page 5.

09:37:25   18               And I want to focus your attention on Line 24

09:37:32   19   through 25.      Do you see where you were asked:       Have you

09:37:40   20   ever been an employee of PanOptis Patent Management?

09:37:44   21               And then a little bit further down, Page 1 on the

09:37:47   22   next page --

09:37:48   23               MR. SHEASBY:     Your Honor, this is not proper

09:37:52   24   impeachment.

09:37:52   25               THE COURT:     If you're going to object,
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 40 of 124 PageID #: 39538
                                                                                     290



09:37:54    1   Mr. Sheasby, you need to stand up, too.

09:37:55    2              MR. SHEASBY:     This is not proper impeachment,

09:37:58    3   Your Honor.    He needs to show it to the witness, and he

09:37:59    4   needs to ask the witness if that's what he testified to,

09:38:01    5   and then it can be published.       This is not how -- how you

09:38:06    6   impeach.    It's not any different from what he said.

09:38:08    7              MR. MUELLER:     Your Honor, I object to the -- the

09:38:11    8   argument.

09:38:11    9              THE COURT:     Well, I'm going to sustain the

09:38:14   10   Plaintiffs' objection as to the form of the impeachment.

09:38:16   11   You do need to show it to the witness first and confirm

09:38:19   12   that's what he said, and then you can publish it.

09:38:21   13              MR. MUELLER:     Understood, Your Honor.      Thank you.

09:38:23   14   Q.   (By Mr. Mueller)      Mr. Blasius, if you could please look

09:38:25   15   at Lines 24 to 25, and we'll keep this off the screen.

09:38:29   16              Do you see you were asked:

09:38:30   17              Question:     Have you ever been an employee of

09:38:34   18   PanOptis Patent Management?

09:38:34   19              Answer:     Yes, I am a -- I am, by way of contract

09:38:39   20   through a management agreement, named president and CEO of

09:38:42   21   PanOptis.

09:38:43   22              Sir, were you asked that question, and did you

09:38:45   23   give that answer?

09:38:50   24   A.   I'm just looking for -- so Page 5 -- what line?

09:38:55   25   Q.   It starts at Line 24, sir, and it carries over to the
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 41 of 124 PageID #: 39539
                                                                                     291



09:39:00    1   next page, Lines 1 through 3.          And take your time.    I want

09:39:05    2   to make sure you see it.          Have you read it, sir?

09:39:33    3   A.   Yes.

09:39:34    4   Q.   Were you asked:

09:39:35    5               Question:     Have you ever been an employee of

09:39:38    6   PanOptis Patent Management?

09:39:39    7               Answer:     Yes, I am a -- I am, by way of contract

09:39:49    8   through a management agreement, named president and CEO of

09:39:53    9   PanOptis.

09:39:53   10               Were you asked that question and did you give that

09:39:56   11   answer?

09:39:56   12   A.   Yes.

09:40:07   13               MR. SHEASBY:     Your Honor, rule of completeness.

09:40:11   14   Page 6, Lines 18 through 23.

09:40:13   15               THE COURT:     You can address it on redirect,

09:40:15   16   Mr. Sheasby.

09:40:17   17               MR. MUELLER:     And may I now show the testimony to

09:40:19   18   the jury, Your Honor?

09:40:22   19               THE COURT:     Yes.   Typically, Mr. Mueller, the

09:40:24   20   witness is asked, did you read these lines?           Did you give

09:40:26   21   these answers?        You don't read them out loud so the jury

09:40:31   22   hears them.     You confirm the witness has read them and

09:40:34   23   those are the answers he gave.          And if he affirms that,

09:40:37   24   then you show the published section to the jury and go

09:40:40   25   over it with them.        That's the proper impeachment method.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 42 of 124 PageID #: 39540
                                                                                     292



09:40:43    1               MR. MUELLER:     Understood, Your Honor.     Thank you.

09:40:44    2               THE COURT:     By the time we're seeing this, you've

09:40:46    3   read it to him verbatim twice.

09:40:50    4               MR. MUELLER:     Understood.   I'm not going to read

09:40:53    5   it again, Your Honor.        Thank you.

09:40:55    6               THE COURT:     All right.   Let's get our impeachment

09:40:58    7   process straight going forward.

09:40:58    8               MR. MUELLER:     Absolutely, Your Honor.

09:40:59    9               THE COURT:     Let's move along.

09:40:59   10   Q.   (By Mr. Mueller)       Mr. Blasius, you testified that you

09:41:01   11   had been in this industry for quite some time, the cellular

09:41:04   12   industry, right?

09:41:05   13   A.   Yes.

09:41:05   14   Q.   And how long exactly have you been working in the

09:41:08   15   cellular industry?

09:41:13   16   A.   In the cellular industry, for over 25 years.

09:41:16   17   Q.   And your particular responsibilities in this industry

09:41:22   18   have been focused on patents and patent licensing, right?

09:41:25   19   A.   Yes.

09:41:27   20   Q.   But you also talked to us on direct examination about

09:41:31   21   standards, right?

09:41:31   22   A.   Correct.

09:41:35   23   Q.   You also talked to us about products that were launched

09:41:38   24   in the mid-2000s and later, correct?

09:41:40   25   A.   Yes.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 43 of 124 PageID #: 39541
                                                                                     293



09:41:42    1   Q.   And you have familiarity with those topics, right?

09:41:48    2   A.   Yes.

09:41:49    3   Q.   So I want to show you something that was said yesterday

09:41:52    4   in opening statement and ask you about it in light of your

09:41:56    5   own experience, okay?

09:41:58    6   A.   Okay.

09:41:59    7   Q.   All right.

09:41:59    8               MR. MUELLER:   If we could put up from the

09:42:02    9   transcript yesterday Page 209, Lines 8 through 15.

09:42:09   10   Q.   (By Mr. Mueller)      And you were here for the opening

09:42:12   11   statements, right, sir?

09:42:12   12   A.   Yes, I was.

09:42:13   13   Q.   You were sitting right here?

09:42:14   14   A.   Yes.

09:42:14   15   Q.   Okay.    This is from Plaintiffs' opening statement,

09:42:17   16   quote:

09:42:18   17               Now, there's an interesting story here.        So we

09:42:20   18   think of Apple as a company that makes phones.            But in

09:42:24   19   2007, for example, when Apple launched its first phone, it

09:42:27   20   was a computer company.

09:42:28   21               In 2007, when Apple launched its first phone, it

09:42:32   22   launched it as 2G.      So the exact time that Samsung,

09:42:35   23   Panasonic, and LG were creating this incredible 4G

09:42:38   24   technology, Apple was stuck at 2G.

09:42:40   25               You heard that said by Mr. Sheasby, right?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 44 of 124 PageID #: 39542
                                                                                     294



09:42:43    1   A.   Yes.

09:42:48    2   Q.   So you understand the opening statements are not

09:42:51    3   evidence.     We're now presenting evidence through witnesses

09:42:53    4   and documents, right?

09:42:54    5   A.   Yes.

09:42:57    6   Q.   So I want to ask you about some facts here.

09:43:00    7               First, did Samsung, Panasonic, and LG alone create

09:43:05    8   this incredible 4G standard?

09:43:14    9   A.   No, they did it with others.

09:43:16   10   Q.   Well, in fact, there were many others, right, sir?

09:43:19   11   A.   There were -- there were a number of others that

09:43:26   12   included major contributions.

09:43:28   13   Q.   Dozens and dozens of companies went to the European

09:43:35   14   Telecommunications Standards Institute and worked on these

09:43:36   15   standards, correct?

09:43:45   16   A.   Yes.

09:43:45   17   Q.   So any suggestion that Samsung, Panasonic, and LG got

09:43:50   18   together and created 4G on their own, that's not correct,

09:43:55   19   is it, sir?

09:43:55   20   A.   I wouldn't characterize it that way.

09:44:03   21   Q.   Meaning you wouldn't characterize it as Samsung,

09:44:07   22   Panasonic, and LG creating LTE, would you?

09:44:10   23   A.   Can you repeat the question, please?

09:44:21   24   Q.   Sure.    You would not tell the jury as a matter of fact

09:44:25   25   that Samsung, Panasonic, and LG got together and created
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 45 of 124 PageID #: 39543
                                                                                     295



09:44:30    1   LTE?    You would not say that, would you?

09:44:33    2   A.    There is more to that story.

09:44:44    3   Q.    And the more to that story is the dozens and dozens of

09:44:49    4   other companies that were involved in creating LTE, right?

09:44:52    5   A.    No, I wouldn't agree with that.

09:44:58    6   Q.    Sir, dozens and dozens of other companies went to the

09:45:04    7   European Telecommunications Standards Institute and

09:45:07    8   attended meetings like the one we saw on one of the slides

09:45:10    9   that Mr. Sheasby showed.      Isn't that true?

09:45:13   10   A.    That's not entirely accurate about what was created.

09:45:18   11   Q.    Sir, I asked the question, dozens and dozens of other

09:45:24   12   companies went to the European Telecommunications Standards

09:45:26   13   Institute and went to those meetings, that's a fact, isn't

09:45:29   14   it?

09:45:32   15   A.    Yes, that is true.

09:45:33   16   Q.    Now, this also says, Apple was stuck at 2G.         Do you see

09:45:42   17   that, sir?

09:45:42   18   A.    Yes, I see that.

09:45:49   19   Q.    And, in fact, there was a suggestion that Apple had

09:45:51   20   fallen behind Samsung, right?

09:45:56   21   A.    Yes.

09:45:57   22   Q.    Had to take technology from Samsung to catch up, that

09:46:00   23   was the suggestion, right?

09:46:01   24   A.    I don't recall that specific point from -- from that,

09:46:18   25   but -- and I don't see it here.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 46 of 124 PageID #: 39544
                                                                                     296



09:46:20    1   Q.   Well, you, sir, were in the industry yourself in the

09:46:25    2   mid-2000s, right?

09:46:29    3   A.   Yes.

09:46:32    4               MR. MUELLER:   Let's take a look at DDX-4.3.

09:46:36    5   Q.   (By Mr. Mueller)      Sir, you know that Samsung was

09:46:43    6   offering phones like this in the mid-2000s, correct?

09:46:48    7   A.   This appears to be a phone that was produced by Samsung

09:47:01    8   from -- from what I can see.

09:47:03    9   Q.   And you remember phones like that from your own work at

09:47:06   10   that time, correct?

09:47:06   11   A.   Yes.

09:47:09   12   Q.   Has lots of buttons on the bottom half of the screen,

09:47:16   13   right?

09:47:16   14   A.   Yes.

09:47:16   15   Q.   A smaller screen on the top; do you see that, sir?

09:47:20   16   A.   Yes, I see that.

09:47:21   17   Q.   And there's some click wheels and so on in the middle,

09:47:25   18   right?

09:47:25   19   A.   Yes.

09:47:28   20               MR. MUELLER:   Let's go to DDX4.4.

09:47:31   21   Q.   (By Mr. Mueller)      The original iPhone was introduced in

09:47:34   22   2007, correct?

09:47:38   23   A.   Yes.

09:47:38   24   Q.   And you would agree, sir, that was a big deal in the

09:47:41   25   industry at the time, wasn't it?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 47 of 124 PageID #: 39545
                                                                                     297



09:47:43    1   A.   It was -- it was -- it was a new -- a new launch of a

09:47:51    2   new device.

09:47:51    3   Q.   And it was an entirely new design, wasn't it?

09:47:56    4   A.   Yes, it was a new design.

09:48:06    5   Q.   And, in fact, the Samsung phones that were released in

09:48:09    6   the next few years after that changed, didn't they?

09:48:13    7   A.   I would agree that some of their phones have changed.

09:48:30    8            MR. MUELLER:     Well, let's advance the slide, if we

09:48:32    9   could, to DDX4.5.

09:48:35   10   Q.   (By Mr. Mueller)    Samsung started to release phones

09:48:37   11   that looked remarkably like the iPhone, didn't they?

09:48:40   12   A.   Yes, yes, they -- Samsung has phones that are very much

09:48:56   13   like the phones you see here.

09:48:59   14            MR. MUELLER:     Well, if we advance to 4.6.

09:49:02   15   Q.   (By Mr. Mueller)    It's not just the shape, the graphics

09:49:10   16   and the icons look highly similar, correct?

09:49:13   17   A.   Yes, I see that.

09:49:14   18   Q.   Apple came up with this approach first, didn't they?

09:49:19   19   A.   Apple -- Apple launched this design first, yes.

09:49:34   20   Q.   And Samsung copied it, didn't they?

09:49:37   21   A.   I don't know if I can agree with that.

09:49:53   22   Q.   Sir, the suggestion was made to the jury that Apple was

09:49:56   23   behind and had to take Samsung's technology.           You know, as

09:49:59   24   a matter of fact, it's the opposite, right?

09:50:05   25   A.   I wouldn't agree with that -- with this -- with the
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 48 of 124 PageID #: 39546
                                                                                     298



09:50:09    1   facts in this case.

09:50:10    2   Q.   Sir, do you agree those phones on the right-hand side

09:50:13    3   of this screen are Samsung phones that in your own personal

09:50:17    4   experience from working in this field were released around

09:50:20    5   about 2010?

09:50:26    6   A.   I can see the dates here.      I assume they're correct.

09:50:39    7   I -- I don't know the specific model numbers to the

09:50:41    8   dates --

09:50:41    9   Q.   Fair enough.

09:50:43   10   A.   -- on the Samsung devices.

09:50:45   11   Q.   Fair enough.   But you have no basis to dispute Samsung

09:50:49   12   was offering phones like that in the 2010 time period,

09:50:52   13   correct?

09:50:52   14   A.   Yes, from what I can see here, Samsung has these phones

09:51:04   15   in 2010 and 2011.

09:51:06   16   Q.   Three years after the original iPhone was introduced,

09:51:11   17   correct?

09:51:11   18   A.   These products that I see here, yes, they were three

09:51:23   19   years after.

09:51:24   20   Q.   So the truth is Apple hadn't fallen behind Samsung,

09:51:30   21   Samsung had fallen behind Apple, correct?

09:51:32   22   A.   I can't agree with that.

09:51:45   23   Q.   LTE, let's talk about it.

09:51:50   24              MR. MUELLER:   Will you take those slides down?

09:51:52   25   Thank you, sir.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 49 of 124 PageID #: 39547
                                                                                     299



09:51:53    1   Q.   (By Mr. Mueller)    LTE, the standard, we can agree, was

09:51:57    2   created in a standards setting organization called the

09:52:02    3   European Telecommunications Standards organization, as well

09:52:03    4   as some other standards groups, right?

09:52:06    5   A.   Yes, that's correct.

09:52:09    6   Q.   And the five companies that are the Plaintiffs in this

09:52:13    7   case are not members of ETSI, right?

09:52:14    8   A.   Correct.

09:52:20    9   Q.   You don't go to the ETSI meetings?

09:52:24   10   A.   No.

09:52:24   11   Q.   You don't make technical proposals to ETSI?

09:52:27   12   A.   No.

09:52:29   13   Q.   None of that, right?

09:52:31   14   A.   We don't do that, no.

09:52:34   15   Q.   Now, other companies do.      They actually go to these

09:52:40   16   meetings, correct?

09:52:42   17   A.   Yes.

09:52:43   18   Q.   And you know one of the companies that goes to these

09:52:47   19   meetings is Qualcomm, right?

09:52:50   20   A.   Yes, I understand Qualcomm.

09:52:53   21   Q.   Qualcomm is a major supplier of those baseband chips,

09:53:01   22   correct?

09:53:01   23   A.   Yes.

09:53:01   24   Q.   Qualcomm does attend these meetings and make proposals

09:53:07   25   for standards like LTE, correct?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 50 of 124 PageID #: 39548
                                                                                     300



09:53:08    1   A.   Yes.

09:53:13    2   Q.   Intel is another company that has made baseband chips

09:53:17    3   over the years, right?

09:53:18    4   A.   Yes.

09:53:23    5   Q.   Intel has gone to these meetings for standards like

09:53:28    6   LTE, correct?

09:53:28    7   A.   I believe so.    I don't have personal knowledge about

09:53:39    8   that.

09:53:39    9   Q.   You have no reason to dispute that?

09:53:42   10   A.   I -- I don't -- I don't believe I can dispute that.

09:53:49   11   Q.   Have you yourself ever gone to one of those meetings?

09:53:52   12   A.   No.

09:53:53   13   Q.   Have you ever read the LTE standard, by the way?

09:53:58   14   A.   No.    It's a very long document.

09:54:01   15   Q.   It's a very big document --

09:54:03   16   A.   It's very technical.

09:54:05   17   Q.   I'm sorry.

09:54:05   18   A.   And very technical.

09:54:07   19   Q.   Have you ever tried to read any portion of it?

09:54:09   20   A.   No, that's not what I would do in my job.

09:54:12   21   Q.   Have you ever tried to read the piece of it that these

09:54:16   22   five companies are claiming these five patents cover that

09:54:21   23   are seeking $500 million, have you ever tried to read that?

09:54:24   24   A.   No, I rely on the technologists to do that.

09:54:27   25   Q.   Qualcomm and Intel over the years have supplied
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 51 of 124 PageID #: 39549
                                                                                     301



09:54:30    1   baseband chips, correct?

09:54:35    2   A.   Yes.

09:54:36    3   Q.   And did you hear me say in my own opening statement

09:54:40    4   yesterday that Apple, over the years, has used Qualcomm and

09:54:45    5   Intel as suppliers of baseband chips?

09:54:46    6   A.   Yes.

09:54:51    7   Q.   Have your five companies ever contacted Qualcomm or

09:54:56    8   Intel?

09:54:56    9   A.   No.

09:54:59   10   Q.   Not once?

09:55:00   11   A.   No.

09:55:03   12   Q.   Not once about these five patents?

09:55:05   13   A.   No.

09:55:09   14   Q.   Now, you understand the infringement claims in this

09:55:11   15   case are being directed in significant part to the baseband

09:55:16   16   chips of Qualcomm and Intel?

09:55:17   17   A.   I can't agree with that a hundred percent.

09:55:28   18   Q.   Do you have any idea one way or the other?

09:55:32   19   A.   About which --

09:55:34   20   Q.   About whether the infringement theories in this case

09:55:37   21   relate to baseband chips.       Do you know?

09:55:40   22   A.   No, the infringement theories relate to the LTE

09:55:47   23   standard in the specifications.

09:55:49   24   Q.   But you understand that you can't just -- well,

09:55:53   25   withdrawn.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 52 of 124 PageID #: 39550
                                                                                     302



09:55:53    1               You're not suing the European Telecommunications

09:55:57    2   Standards Institute in this case, are you?

09:55:58    3   A.   No, we are not.

09:56:01    4   Q.   You're not saying ETSI, you infringe by publishing this

09:56:05    5   LTE standard?     You're not saying that, are you?

09:56:09    6   A.   No.

09:56:10    7   Q.   What you're accusing of infringement in this case are

09:56:14    8   actual products, phones, iPads, watches, right?

09:56:22    9   A.   Yes, the products that are using the LTE standard.

09:56:25   10   Q.   And so the ladies and gentlemen of the jury are going

09:56:27   11   to have to decide whether the five patents in this case are

09:56:30   12   used in the actual products accused of infringement, right?

09:56:33   13   A.   Not -- not exactly.     There -- the -- the fact that

09:56:42   14   they -- that the products are using the LTE standard.

09:56:45   15   Q.   Well, sir, you understand that at some -- in some form

09:56:48   16   or fashion, you've got to try to make a link to the actual

09:56:51   17   products, right?

09:56:52   18   A.   Yes.

09:56:53   19   Q.   So, ultimately, the jury needs to decide do these

09:56:58   20   products use the five patents, correct?

09:57:00   21   A.   It's not entirely correct.

09:57:15   22   Q.   Sir, the fact that these five patents have been

09:57:21   23   declared essential doesn't make them necessarily essential,

09:57:24   24   does it?

09:57:25   25   A.   The declara -- the declaration actually declares that
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 53 of 124 PageID #: 39551
                                                                                     303



09:57:37    1   the patent may be essential.

09:57:38    2   Q.   May be essential, right?      That's -- those are the words

09:57:43    3   in the declaration, may be essential?

09:57:45    4   A.   The declaration, yes.

09:57:47    5   Q.   So let's just make sure the ladies and gentlemen of the

09:57:50    6   jury understand this process.

09:57:51    7               Folks who are at ETSI can declare patents

09:57:58    8   essential to ETSI, right?

09:58:00    9   A.   Yes.

09:58:08   10   Q.   And ETSI maintains a database of those declarations,

09:58:15   11   right?

09:58:15   12   A.   Correct.

09:58:17   13   Q.   And there's thousands upon thousands of patents in that

09:58:21   14   database, right?

09:58:21   15   A.   Yes.

09:58:26   16   Q.   And there's no one at ETSI checking them as they come

09:58:30   17   in the door to see if they're actually essential or not,

09:58:37   18   correct?

09:58:37   19   A.   Correct.

09:58:38   20   Q.   That doesn't happen, right?

09:58:43   21   A.   Not at ETSI.

09:58:44   22   Q.   So what's happening here is companies are themselves

09:58:49   23   declaring that their patents may be essential, right?

09:58:57   24   A.   Yes.

09:58:57   25   Q.   And you heard me in my opening statement.          I said that
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 54 of 124 PageID #: 39552
                                                                                     304



09:59:00    1   I could declare myself an NFL quarterback.           It wouldn't

09:59:04    2   necessarily make it true.       You heard me say that?

09:59:06    3   A.   Yes, I heard you say that.

09:59:08    4   Q.   And the same thing with this ETSI database, the fact

09:59:11    5   that a company declares a patent as essential doesn't

09:59:13    6   necessarily make it true, right?

09:59:15    7   A.   In my experience, the company that declares it

09:59:23    8   essential believes that it may be essential to the

09:59:26    9   standard.

09:59:26   10   Q.   Well, in fact, sir, in your experience, there's been an

09:59:30   11   over declaration problem, right?

09:59:31   12   A.   Yes.

09:59:34   13   Q.   And what you mean by that is there's been more patents

09:59:38   14   declared essential than are actually essential, correct?

09:59:41   15   A.   Yes.

09:59:45   16   Q.   And, sir, you understand the ladies and gentlemen of

09:59:48   17   this jury get to decide whether you're right?           They have

09:59:53   18   the power to decide if these are actually essential and

09:59:56   19   used in the Apple products, correct?

09:59:58   20   A.   Yes, they do.

09:59:59   21   Q.   They don't have to take your declaration at face value;

10:00:02   22   they get to look at the evidence, right?

10:00:04   23   A.   Correct.

10:00:05   24   Q.   And you understand that in a patent case, you can't

10:00:09   25   just ask for money, you got to prove your case
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 55 of 124 PageID #: 39553
                                                                                     305



10:00:14    1   patent-by-patent, limitation-by-limitation in the claims,

10:00:17    2   correct?

10:00:17    3   A.   Yes.

10:00:24    4   Q.   And we can agree on this.        You didn't look at a single

10:00:27    5   claim limitation with Mr. Sheasby in your direct

10:00:30    6   examination, right?

10:00:30    7   A.   No, not -- we did not look at that in my direct.

10:00:41    8               MR. MUELLER:     Your Honor, may I use the easel?

10:00:45    9               THE COURT:     You may.

10:00:58   10   Q.   (By Mr. Mueller)       Mr. Blasius, I want to ask you a few

10:01:01   11   questions about the acquisitions of these patents.            You

10:01:06   12   referred to the jury the amount of money in total that

10:01:08   13   these five companies have spent as part of the operations

10:01:11   14   of these companies, correct?

10:01:12   15   A.   Yes.

10:01:13   16   Q.   And I think you threw around the number $450 million?

10:01:18   17   A.   Yes.

10:01:18   18   Q.   You didn't mean to suggest that $450 million was just

10:01:23   19   for the five patents in this case, did you?

10:01:29   20   A.   We've -- no, we've invested the $450 million in the

10:01:33   21   business.

10:01:34   22   Q.   Well, let's make clear to the ladies and gentlemen of

10:01:36   23   the jury what actually happened here.         I want to take these

10:01:40   24   transactions one-by-one, starting with Samsung.            Do you

10:01:44   25   have that in mind?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 56 of 124 PageID #: 39554
                                                                                     306



10:01:45    1               THE COURT:     Mr. Mueller, we don't really need

10:01:49    2   sidebar comments about let's make this clear to the ladies

10:01:52    3   and gentlemen of the jury.        If you'll ask the question and

10:01:53    4   he gives a straight answer, the ladies and gentlemen of the

10:01:56    5   jury will get it.

10:01:56    6               MR. MUELLER:     Thank you, Your Honor.

10:01:57    7   Q.   (By Mr. Mueller)       Mr. Blasius, may we talk about the

10:02:01    8   Samsung transaction?

10:02:02    9   A.   Yes.

10:02:02   10   Q.   How much money was paid to Samsung?

10:02:14   11   A.   How much money did we pay Samsung?

10:02:17   12   Q.   That's right, sir.

10:02:18   13   A.   We did not pay Samsung.

10:02:21   14   Q.   Nothing at all?

10:02:22   15   A.   No.

10:02:22   16   Q.   What did you give Samsung in return for the patents?

10:02:25   17   A.   We gave them a license to our patents and had agreed to

10:02:33   18   acquire the company.

10:02:36   19   Q.   So Samsung received a license to a -- to a set of

10:02:45   20   patents.     Do I have that right?

10:02:47   21   A.   Yes.

10:02:48   22   Q.   And how many patents in particular did Samsung receive

10:02:51   23   a license to?

10:02:51   24   A.   It was the license to the three portfolios.

10:03:04   25   Q.   And how many patents are in those three portfolios?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 57 of 124 PageID #: 39555
                                                                                     307



10:03:07    1   A.   A few thousand.

10:03:10    2   Q.   Several thousand?

10:03:11    3   A.   Several.

10:03:12    4   Q.   And, in return, what did Samsung give to the

10:03:24    5   Plaintiffs?

10:03:25    6   A.   In return for the license?

10:03:30    7   Q.   In return for what was given to Samsung, what did

10:03:34    8   Samsung give to you?

10:03:35    9   A.   They paid license fees in cash and also transferred the

10:03:42   10   patents to us.

10:03:43   11   Q.   How many patents?

10:03:43   12   A.   There were 19 patent families.

10:03:50   13   Q.   And how many total patents?

10:03:53   14   A.   I don't recall the exact number.

10:03:57   15   Q.   Dozens?

10:04:00   16   A.   In total, worldwide, that -- that sounds accurate.

10:04:10   17   Q.   And of those dozens of patents that were transferred to

10:04:19   18   the Plaintiffs, which of them are in this case?

10:04:23   19   A.   In this case?     One.

10:04:27   20   Q.   Which one?

10:04:27   21   A.   I believe it's the '774 patent, if I recall correctly.

10:04:40   22   Q.   So let's try to sum up, sir, if we could, okay?

10:04:49   23            First --

10:04:50   24            MR. SHEASBY:     Your Honor, I object to these

10:04:52   25   sidebars.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 58 of 124 PageID #: 39556
                                                                                     308



10:04:52    1                MR. MUELLER:     I was asking a question,

10:04:55    2   Your Honor:      May we -- may we sum up, sir?

10:04:57    3                THE COURT:     Overruled.

10:04:58    4                Proceed with your question.

10:04:59    5   Q.    (By Mr. Mueller)       Samsung received a license to the

10:05:01    6   Plaintiffs' portfolios of patents, correct?

10:05:08    7   A.    Yes.

10:05:08    8   Q.    Several thousand patents, right?

10:05:15    9   A.    Yes.

10:05:15   10   Q.    And, in return, Samsung transferred 19 patent families,

10:05:24   11   correct?

10:05:24   12   A.    Yes, I see that.

10:05:26   13   Q.    With dozens of patents in them, right?

10:05:31   14   A.    Yes.

10:05:32   15   Q.    Of which one of them is the '774, correct?

10:05:38   16   A.    Correct.

10:05:39   17   Q.    And nothing in that agreement identifies the '774

10:05:43   18   patent as having special significance, correct?

10:05:51   19   A.    I don't recall.       I don't have the agreement in front of

10:06:04   20   me.    I know that the agreement had a list associated with

10:06:10   21   it.

10:06:11   22   Q.    Sir, as you sit here right now, you can't recall

10:06:14   23   anything in that agreement identifying the '774 as having

10:06:18   24   special significance, correct?

10:06:33   25   A.    I can't recall of what's in -- I can't recall exactly
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 59 of 124 PageID #: 39557
                                                                                     309



10:06:37    1   what's in the agreement.

10:06:38    2   Q.   May we turn to the Panasonic agreement?

10:06:41    3   A.   Sure.

10:06:42    4   Q.   What did Panasonic receive from the Plaintiffs?

10:06:57    5   A.   What did Panasonic receive?

10:06:59    6   Q.   That's right, sir.     What did Panasonic -- what did

10:07:02    7   Panasonic receive?

10:07:03    8   A.   They received a payment for us creating the company,

10:07:15    9   along with an ongoing commitment that they were going to

10:07:20   10   share in a -- share in a substantial amount of royalties.

10:07:24   11   Q.   How much was the payment?

10:07:25   12   A.   I can't remember the specific number on the payment

10:07:44   13   that was made upfront.      It was in excess -- it was tens of

10:07:51   14   millions of dollars.

10:07:52   15   Q.   You don't remember how much it was?

10:07:53   16   A.   I don't recall the exact number.

10:07:54   17   Q.   Less than a hundred million?

10:07:57   18   A.   I believe that to be accurate.

10:08:04   19   Q.    And you mentioned some ongoing share of revenues; is

10:08:15   20   that right, sir?

10:08:16   21   A.   Yes.

10:08:18   22   Q.   What did the Plaintiffs receive in return?

10:08:22   23   A.   We received the -- the patents that were listed in the

10:08:40   24   assignment documents and received ownership of the patents.

10:08:43   25   Q.   How many?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 60 of 124 PageID #: 39558
                                                                                     310



10:08:45    1   A.   There were -- there were a number of patents, probably

10:09:03    2   near a thousand, maybe more.

10:09:08    3   Q.   Which of those a thousand or more patents are in this

10:09:18    4   case?

10:09:18    5   A.   I believe there's two from Panasonic.

10:09:38    6   Q.   Do you know which ones?

10:09:40    7   A.   I don't recall the exact numbers of which ones are

10:09:53    8   the -- the Panasonic patents.

10:09:57    9   Q.   You don't remember?

10:10:02   10   A.   I can't recall the exact number of -- I don't -- I

10:10:14   11   don't want to misrepresent which ones are the Panasonic

10:10:17   12   numbers and which ones are the LG numbers.

10:10:18   13   Q.   Sir, there's nothing in the agreement with Panasonic

10:10:22   14   that identifies those patents, whatever they are, as having

10:10:26   15   special significance, correct?

10:10:32   16   A.   I can't agree with that.

10:10:40   17   Q.   Sir, you don't even remember the two patents yourself,

10:10:43   18   do you?

10:10:43   19   A.   I don't want to misrepresent the -- which -- I don't

10:10:49   20   want to misrepresent the numbers.        I know the numbers of

10:10:52   21   the patents.   I don't want to misrepresent the names

10:10:55   22   between the companies.

10:10:55   23   Q.   I can try to jog your memory.       Is it the '557 patent?

10:10:59   24   A.   So the '557 patent is -- I would assume -- if you're

10:11:04   25   saying that, that is the Panasonic patent.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 61 of 124 PageID #: 39559
                                                                                     311



10:11:07    1   Q.   No, sir, I'm asking.     Do you know if the '557 patent

10:11:10    2   came from Panasonic?

10:11:11    3   A.   Again, I'm -- I don't want to misrepresent which

10:11:30    4   numbers are with which company.        I know there's the five

10:11:34    5   patents-in-suit, and I don't want to misrepresent the

10:11:36    6   numbers.      So I believe it to be the '557.

10:11:39    7   Q.   Do you know if the '284 patent is the other patent that

10:11:41    8   came from Panasonic?      Do you know one way or the other?

10:11:45    9   A.   I believe it to be.     I -- it's -- again, I don't want

10:12:05   10   to misrepresent if it's a Panasonic or an LG patent.             I

10:12:09   11   know there's --

10:12:10   12   Q.   There's two?

10:12:12   13   A.   Right.

10:12:13   14   Q.   So whatever those two are, do you know whether the

10:12:18   15   Panasonic agreement with the Plaintiffs put any special

10:12:23   16   significance on those two?       Do you know one way or the

10:12:26   17   other?

10:12:26   18   A.   I know that the agreement was transferring the patents,

10:12:44   19   and the agreement was to -- and the spirit of the agreement

10:12:47   20   was to transfer patents in the LTE space.

10:12:50   21   Q.   Sir, if you'd please just stay with my question.

10:12:53   22              Do you know whether the two patents that are in

10:12:55   23   this case that originated with Panasonic were given any

10:12:58   24   special significance in the Panasonic agreement?            Do you

10:13:00   25   know that, sir?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 62 of 124 PageID #: 39560
                                                                                     312



10:13:01    1               THE COURT:     Mr. Mueller, if you think the witness

10:13:04    2   is non-responsive, you don't need to tell him to stay with

10:13:07    3   your question.     You need to raise it with the Court.          I'll

10:13:10    4   deal with any non-responsiveness.

10:13:12    5               MR. MUELLER:     Thank you, Your Honor.

10:13:13    6               THE COURT:     Restate your question, and then we'll

10:13:15    7   get the witness to answer.

10:13:16    8   Q.   (By Mr. Mueller)       Sir, do you know whether the

10:13:17    9   agreement between Panasonic and the five companies that are

10:13:21   10   the Plaintiffs in this case attached any special

10:13:24   11   significance to the two Panasonics -- Panasonic patents in

10:13:33   12   this case?

10:13:33   13   A.   I do not.

10:13:34   14   Q.   Let's go to the third -- well, may we turn to the LG

10:13:43   15   agreement, sir?

10:13:46   16   A.   Yes.

10:13:46   17   Q.   Under the Plaintiffs' agreement with LG, what did LG

10:13:55   18   receive?

10:13:55   19   A.   LG received a payment.

10:14:07   20   Q.   How much?

10:14:14   21   A.   I believe it to be around $30 million.

10:14:18   22   Q.   What did the Plaintiffs receive in return?

10:14:27   23   A.   We received the patents from LG.

10:14:35   24   Q.   How many?

10:14:36   25   A.   Again, it was several hundred, maybe a thousand.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 63 of 124 PageID #: 39561
                                                                                     313



10:14:48    1   Q.   Which of those thousand patents are asserted in this

10:14:56    2   case?

10:14:56    3   A.   Again, and I don't want to misrepresent, but if you say

10:15:05    4   that the '284 and the '557 were Panasonic, then the '833

10:15:15    5   and the '332 should be LG.

10:15:17    6   Q.   Sir, I'm asking:     Do you know?

10:15:20    7   A.   Yes, I believe it to be the '833 and the '332.

10:15:24    8   Q.   Were the '833 and the '332 given any special

10:15:34    9   significance in the agreement with LG?

10:15:41   10   A.   Not that I recall.

10:15:42   11   Q.   Now, have we have gone through all three agreements for

10:15:48   12   this case, sir?

10:15:49   13   A.   Yes, I believe so.

10:15:56   14   Q.   Under those agreements, the Plaintiffs received

10:16:00   15   thousands and thousands of patents, correct?

10:16:09   16   A.   Yes.

10:16:09   17   Q.   Sir, you don't recall any evidence in these three

10:16:14   18   agreements that the five patents in this case were given

10:16:17   19   special significance, correct?

10:16:31   20   A.   I -- I don't recall exactly.        They -- they could have

10:16:36   21   been -- there could have been references to -- to

10:16:41   22   technologies.     I -- I don't recall exactly in the exhibits.

10:16:44   23   Q.   As you sit here today, you don't recall any such

10:16:47   24   evidence, do you?

10:16:48   25   A.   I don't recall.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 64 of 124 PageID #: 39562
                                                                                     314



10:16:54    1   Q.   Sir, did you speak with Mr. Sheasby on direct

10:16:58    2   examination about licenses to these patents?

10:17:01    3   A.   Yes.

10:17:03    4   Q.   Now, you didn't mean to suggest those licenses were

10:17:06    5   just for the five patents in this case, did you?

10:17:08    6   A.   No, I did not.

10:17:13    7   Q.   Because they're not, the licenses are more than that;

10:17:18    8   is that right, sir?

10:17:18    9   A.   Yes.

10:17:23   10   Q.   Are they licenses to the whole portfolios?

10:17:32   11   A.   Yes, they are.

10:17:33   12   Q.   May we talk a bit more about these licenses?

10:17:40   13   A.   Sure.

10:17:40   14   Q.   Let me show you another statement from the opening.

10:17:46   15               MR. MUELLER:   This is Page 216, Lines 23, to Page

10:17:51   16   217, Line 6.

10:17:52   17   Q.   (By Mr. Mueller)      And Mr. Sheasby said:      So, to be

10:18:01   18   clear, LG, Panasonic, and Samsung, who participated in the

10:18:04   19   creation of those standards, LG, Panasonic, and Samsung

10:18:08   20   patents, which are licensed by essentially every other

10:18:12   21   major LTE phone manufacturer in the United States.

10:18:15   22               Were you here for that statement, sir?

10:18:17   23   A.   Yes, I was.

10:18:21   24   Q.   And do you agree that essentially every other major LTE

10:18:25   25   phone manufacturer in the United States has licensed these
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 65 of 124 PageID #: 39563
                                                                                     315



10:18:29    1   patents?

10:18:45    2   A.   Generally, a large portion of it have.

10:18:53    3               MR. MUELLER:     Move to strike as non-responsive.

10:18:57    4               THE COURT:     Overruled.

10:18:59    5   Q.   (By Mr. Mueller)       Let's go through -- may we go through

10:19:02    6   some specific companies, sir?

10:19:04    7   A.   Yes.    Sorry.

10:19:12    8               MR. MUELLER:     Let's pull up PDX-1.13, which is a

10:19:16    9   slide from the opening statement.

10:19:18   10   Q.   (By Mr. Mueller)       Did you see this yesterday, sir?

10:19:20   11               Let's wait until it's pulled up here.

10:19:30   12               You saw this in the opening statement, sir?

10:19:32   13   A.   Yes, I did.

10:19:35   14   Q.   And do you see there's a list of companies on the

10:19:37   15   bottom there?

10:19:47   16   A.   Yes, I see the list.

10:19:49   17   Q.   And these are companies that have some relationship to

10:19:52   18   the cellular industry?

10:19:53   19   A.   I -- I believe that to be.         I see a number of the

10:20:08   20   companies there that I recognize.

10:20:10   21   Q.   May we go through a few of them?

10:20:13   22   A.   Yes.

10:20:13   23   Q.   Hitachi.    Hitachi has not taken a license to the

10:20:19   24   Plaintiffs' patents, correct?

10:20:20   25   A.   No, they haven't.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 66 of 124 PageID #: 39564
                                                                                     316



10:20:26    1   Q.   Siemens has not taken a license to the Plaintiffs'

10:20:30    2   patents, correct?

10:20:31    3   A.   No.

10:20:36    4   Q.   Sony has not taken a license to the Plaintiffs'

10:20:40    5   patents, correct?

10:20:40    6   A.   No.

10:20:47    7   Q.   IBM has not taken a license to the Plaintiffs' patents,

10:20:51    8   correct?

10:20:56    9   A.   No.

10:20:56   10   Q.   Sharp has not taken a license to the Plaintiffs'

10:21:01   11   patents, correct?

10:21:01   12   A.   No.

10:21:05   13   Q.   GE has not taken a license to the Plaintiffs' patents,

10:21:09   14   correct?

10:21:09   15   A.   No.

10:21:12   16   Q.   Hewlett-Packard has not taken a license to the

10:21:16   17   Plaintiffs' patents, correct?

10:21:17   18   A.   No.

10:21:20   19   Q.   Nokia has not taken a license to the Plaintiffs'

10:21:24   20   patents, correct?

10:21:24   21   A.   I don't believe so.

10:21:46   22   Q.   Technicolor has not taken a license to the Plaintiffs'

10:21:49   23   patents, correct?

10:21:50   24   A.   No, they haven't.

10:21:59   25   Q.   Phillips has not taken a license to the Plaintiffs'
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 67 of 124 PageID #: 39565
                                                                                     317



10:22:02    1   patents, correct?

10:22:03    2   A.    No, they haven't.

10:22:07    3   Q.    And this list goes on, the list on the screen, doesn't

10:22:11    4   it?

10:22:11    5   A.    Yes, it's a list, a large list.

10:22:16    6   Q.    Many, many companies have decided not to take a license

10:22:19    7   to the Plaintiffs' patents, correct?

10:22:21    8   A.    I can't agree with that as the way you phrased it.

10:22:32    9   Q.    Now, Plaintiffs have tried to -- we heard in your

10:22:38   10   direct examination have tried to approach various companies

10:22:42   11   about taking a license, right?

10:22:43   12   A.    Yes.

10:22:44   13   Q.    Including Walmart, correct?

10:22:51   14   A.    Yes.

10:22:51   15   Q.    There is no Walmart license, is there?

10:22:56   16   A.    No.

10:22:57   17   Q.    You approached Caterpillar, correct?

10:23:00   18   A.    Yes.

10:23:04   19   Q.    There is no Caterpillar license, right?

10:23:08   20   A.    Correct.

10:23:11   21   Q.    You approached Amazon, correct?

10:23:18   22   A.    Yes.

10:23:18   23   Q.    There is no Amazon license, is there?

10:23:21   24   A.    No.

10:23:23   25   Q.    You approached Sony, correct?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 68 of 124 PageID #: 39566
                                                                                     318



10:23:27    1   A.   Yes.

10:23:31    2   Q.   There is no Sony license, is there?

10:23:34    3   A.   No.

10:23:34    4   Q.   You approached Daimler, the car company, correct?

10:23:40    5   A.   Yes.

10:23:40    6   Q.   There is no Daimler license, is there?

10:23:45    7   A.   No.

10:23:46    8   Q.   You approached Phillips, correct?

10:23:48    9   A.   I don't recall if we approached Phillips.

10:23:59   10   Q.   You approached Polaroid, correct?

10:24:07   11   A.   Yes.

10:24:08   12   Q.   There is no Polaroid license, is there?

10:24:10   13   A.   No.

10:24:11   14   Q.   You approached Hyundai, the car company, correct?

10:24:16   15   A.   Yes.

10:24:18   16   Q.   There is no Hyundai license, is there?

10:24:24   17   A.   No.

10:24:25   18   Q.   You approached Honda, correct?

10:24:32   19   A.   Yes.

10:24:33   20   Q.   There is no Honda license, is there?

10:24:35   21   A.   No.

10:24:40   22   Q.   You approached Hewlett-Packard, correct?

10:24:42   23   A.   Yes.

10:24:46   24   Q.   There is no Hewlett-Packard license, is there?

10:24:48   25   A.   No.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 69 of 124 PageID #: 39567
                                                                                     319



10:24:49    1   Q.   You approached Best Buy, correct?

10:24:51    2   A.   Yes.

10:24:55    3   Q.   There is no Best Buy license, is there?

10:24:58    4   A.   No.

10:24:59    5   Q.   So any suggestion that you approach companies, seek a

10:25:03    6   license, and they take it automatically, that's just not

10:25:06    7   true, is it?

10:25:18    8   A.   I can't agree with that a hundred percent.

10:25:20    9   Q.   Sir, the vast majority of the companies that you've

10:25:23   10   approached for a license haven't taken one, have they?

10:25:26   11   A.   No, not yet.

10:25:39   12   Q.   Not yet, right?

10:25:41   13   A.   No, they haven't.

10:25:45   14   Q.   Be very clear on this, the vast majority of the

10:25:49   15   companies that you've approached for a license have not

10:25:52   16   taken one, correct?

10:25:52   17   A.   There's more of a story to that question -- to help

10:26:00   18   answer that question.

10:26:05   19   Q.   The vast majority of the companies that you've

10:26:08   20   approached for a license have not taken a license, correct?

10:26:16   21   A.   I wouldn't characterize it that way.

10:26:19   22   Q.   Well, there is no license, we can agree on that?

10:26:22   23               THE COURT:   All right.   Let's -- let's stop this.

10:26:24   24   We're going to ask a straight question, and we're going to

10:26:27   25   get an answer, yes, no, or I don't know.          Okay?    Not I
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 70 of 124 PageID #: 39568
                                                                                     320



10:26:32    1   wouldn't characterize it that way.         We're not going to go

10:26:35    2   back and forth 16 times about this.

10:26:37    3               Ask the question again, Mr. Mueller.

10:26:40    4               MR. MUELLER:   Thank you, Your Honor.

10:26:41    5   Q.   (By Mr. Mueller)      The vast majority of the companies

10:26:43    6   that you've approached for a license to your portfolio,

10:26:48    7   including the five patents in this case, have not taken a

10:26:52    8   license, correct?

10:26:52    9   A.   Yes.

10:26:59   10               MR. MUELLER:   Let's please put up PDX-1.12.

10:27:04   11   Q.   (By Mr. Mueller)      Sir, did you see this slide in the

10:27:08   12   opening statement yesterday from the Plaintiffs?

10:27:10   13   A.   Yes, I did.

10:27:14   14   Q.   And these are the five companies that did take a

10:27:17   15   license, right?

10:27:17   16   A.   Yes.

10:27:22   17   Q.   Now, it wasn't just to the five patents in this case,

10:27:25   18   correct?

10:27:25   19   A.   Correct.

10:27:28   20   Q.   It was to the thousands of patents in the portfolio,

10:27:32   21   right?

10:27:32   22   A.   Yes.

10:27:41   23   Q.   May we go through these companies one-by-one?

10:27:44   24   A.   Yes.

10:27:45   25   Q.   Huawei is limited in its ability to sell in the U.S.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 71 of 124 PageID #: 39569
                                                                                     321



10:27:50    1   under federal law, correct -- or federal rulings, correct?

10:27:54    2   A.   Yes, I understand that there's restrictions.

10:28:01    3   Q.   -- because it's been deemed a security threat to the

10:28:04    4   U.S., correct?

10:28:05    5   A.   Yes, I understand that to be as you described.

10:28:15    6   Q.   Not a lot of Huawei phones being sold in the U.S. right

10:28:18    7   now, correct?

10:28:19    8   A.   Correct.

10:28:21    9   Q.   ZTE also does not sell very many phones in the U.S.,

10:28:25   10   correct?

10:28:25   11   A.   Correct.

10:28:29   12   Q.   Its sales are focused in Asia, correct?

10:28:36   13   A.   That is incorrect.

10:28:38   14   Q.   Its sales are focused overseas, we can agree on that?

10:28:43   15   A.   Yes.

10:28:43   16   Q.   BlackBerry -- the original BlackBerry went bankrupt,

10:28:50   17   correct?

10:28:50   18   A.   They're -- yes.    I believe they went bankrupt.         I don't

10:28:58   19   specifically recall.

10:28:59   20   Q.   HTC also has suffered mightily with sales perspective,

10:29:12   21   correct?

10:29:12   22   A.   Yes.

10:29:12   23   Q.   And Kyocera sells in small volumes, as well, right?

10:29:18   24   A.   Ky -- Kyocera -- Kyocera sells devices in the -- I

10:29:35   25   wouldn't characterize it as small volumes.           I wouldn't -- I
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 72 of 124 PageID #: 39570
                                                                                     322



10:29:40    1   can't agree with that.

10:29:41    2   Q.   Kyocera is not one of the major phone suppliers in the

10:29:44    3   U.S., correct?

10:29:45    4   A.   Correct.

10:29:45    5   Q.   And that's the list, right, sir?

10:29:48    6   A.   Yes, that's the list on this chart.

10:29:54    7   Q.   So we have two companies, HTC and BlackBerry, that

10:29:57    8   either went bankrupt or are suffering mightily, correct?

10:30:01    9   A.   I see -- I see that.

10:30:09   10   Q.   We have Huawei and ZTE, which are barely allowed to

10:30:13   11   sell in the U.S., in the case of Huawei, and barely sell in

10:30:23   12   the U.S. in the case of ZTE, right?

10:30:25   13   A.   That's correct.

10:30:25   14   Q.   And we have Kyocera, correct?

10:30:27   15   A.   Yes.

10:30:29   16               MR. MUELLER:   So let's go back to Page 216,

10:30:32   17   Lines 23 to 217, Line 6, from the opening statement

10:30:48   18   yesterday.

10:30:49   19   Q.   (By Mr. Mueller)      Again, Mr. Sheasby made the

10:30:51   20   representation:     Licensed by essentially every other major

10:30:55   21   LTE phone manufacturer in the United States.

10:30:59   22               Sir, there are no licensees beyond the five that

10:31:01   23   we just looked at, correct?

10:31:02   24   A.   That's incorrect.

10:31:16   25   Q.   Sir, we just went through the five companies that are
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 73 of 124 PageID #: 39571
                                                                                     323



10:31:19    1   licensed to these patents, correct?

10:31:22    2   A.   Yes.

10:31:22    3   Q.   That's it, right?

10:31:24    4   A.   No. It's -- it's not.

10:31:26    5   Q.   Sir, there are no other licenses, correct?          We just

10:31:32    6   went through the list.

10:31:35    7   A.   Well, that was -- that was the list that you presented.

10:31:38    8   There's other licenses.

10:31:40    9               MR. MUELLER:   Can we go back to the -- the slide,

10:31:43   10   please?     This is PDX-1.12.

10:31:46   11   Q.   (By Mr. Mueller)      Sir, you understand this was

10:31:48   12   Plaintiffs' slide?

10:31:49   13   A.   Yes.

10:31:52   14   Q.   You understand these are the licenses that the

10:31:54   15   Plaintiff talked about in the opening statement?

10:31:56   16   A.   Yes.

10:32:00   17   Q.   It's not my slide, right?

10:32:04   18   A.   No.

10:32:04   19   Q.   Do you think every other major LTE phone manufacturer

10:32:08   20   is listed on this slide?

10:32:09   21   A.   No.

10:32:14   22   Q.   Now, you used to work at Google, correct?

10:32:20   23   A.   Yes.

10:32:20   24   Q.   Google makes phones?

10:32:23   25   A.   Yes, they do.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 74 of 124 PageID #: 39572
                                                                                     324



10:32:25    1   Q.   There is no Google license, is there?

10:32:27    2   A.   No.

10:32:27    3   Q.   Now, Google makes LTE phones, correct?

10:32:30    4   A.   Yes.

10:32:32    5   Q.   And they have for some time?

10:32:34    6   A.   Yes.

10:32:39    7   Q.   And you know those phones well because you worked at

10:32:42    8   Google, right?

10:32:42    9   A.   Yes, I did work at Google.

10:32:45   10   Q.   And there is no Google license to these patents,

10:32:49   11   correct?

10:32:49   12   A.   Correct.

10:32:57   13   Q.   Motorola makes phones, right?

10:33:02   14   A.   Yes.

10:33:02   15   Q.   And you worked at Motorola for some -- some time, as

10:33:05   16   well?

10:33:06   17   A.   Yes.

10:33:07   18   Q.   Motorola makes LTE phones, right?

10:33:09   19   A.   Yes.

10:33:13   20   Q.   In fact, fair to say Motorola was one of the earliest

10:33:16   21   suppliers of LTE phones to the market?

10:33:18   22   A.   Yes.

10:33:23   23   Q.   There is no Motorola license to these patents, correct?

10:33:26   24   A.   That's incorrect.

10:33:45   25   Q.   Incorrect.   You're saying there is a Motorola license
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 75 of 124 PageID #: 39573
                                                                                     325



10:33:48    1   to these patents?

10:33:49    2   A.   To some of the patents.

10:33:57    3   Q.   To the five patents in this case?

10:33:59    4   A.   Yes, I believe Motorola has a license to one of the

10:34:16    5   patents.

10:34:16    6   Q.   To one; is that right, sir?

10:34:19    7   A.   Yes.

10:34:21    8   Q.   And that's not something you discussed with the jury on

10:34:24    9   your direct examination, correct?

10:34:26   10   A.   No.

10:34:29   11   Q.   You didn't mention anything about a Motorola license,

10:34:31   12   did you?

10:34:32   13   A.   No.

10:34:37   14   Q.   And whatever you're referring to now doesn't cover four

10:34:43   15   of the patents in the case; do I have that right?

10:34:47   16   A.   Correct.

10:34:54   17   Q.   Sir, fair to say a very significant number of major

10:34:58   18   phone manufacturers do not -- have not taken a license to

10:35:03   19   these patents, correct?

10:35:03   20   A.   That is correct.

10:35:13   21   Q.   And any suggestion that the industry has recognized

10:35:17   22   that you have to take a license to these patents is not

10:35:20   23   true, is it?

10:35:21   24   A.   I wouldn't agree with that.

10:35:29   25   Q.   Last few questions.     Mr. Sheasby showed you a letter
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 76 of 124 PageID #: 39574
                                                                                     326



10:35:33    1   that your company sent to Apple in January 2017.

10:35:38    2               MR. MUELLER:   If you'd please pull up PDX-548a

10:35:46    3   [sic].

10:35:47    4   Q.   (By Mr. Mueller)      This is the letter, right, sir?

10:35:48    5   A.   Yes.

10:35:51    6   Q.   This was sent in January of 2017, correct?

10:35:58    7   A.   Yes.

10:35:59    8   Q.   And, sir, this particular letter does not mention by

10:36:03    9   number any of the five patents in this case, does it?

10:36:06   10   A.   No, it does not.

10:36:12   11   Q.   Now --

10:36:16   12               MR. MUELLER:   We can take that down.

10:36:17   13   Q.   (By Mr. Mueller)      When someone sends a letter like

10:36:19   14   that, in your experience, that doesn't mean they're

10:36:22   15   automatically entitled to be paid, correct?

10:36:24   16   A.   No, I wouldn't -- no.

10:36:43   17   Q.   You don't just get to send someone a letter and say,

10:36:49   18   pay me.     That's not right, is it?

10:36:53   19   A.   Can you repeat the question?

10:37:06   20   Q.   Sir, someone who owns patents can't just send a letter

10:37:10   21   and say, pay me, right?

10:37:12   22   A.   Yes, they can.

10:37:16   23   Q.   Well, they can say it.      That doesn't mean the person

10:37:19   24   who receives the letter has to do it, correct?

10:37:21   25   A.   They may -- well, they don't have -- have to at that
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 77 of 124 PageID #: 39575
                                                                                     327



10:37:33    1   instant, no.

10:37:34    2   Q.   And you talked with Mr. Sheasby about how patents are

10:37:37    3   like property lines, right?

10:37:38    4   A.   Not property lines.       We talked about property.

10:37:45    5   Q.   Property --

10:37:46    6               MR. MUELLER:     Your Honor, may I approach the

10:37:57    7   easel?

10:37:58    8               THE COURT:     You may.

10:37:59    9   Q.   (By Mr. Mueller)       So let's say I have a property with a

10:38:01   10   boundary like this.        Do you see this, sir?

10:38:03   11   A.   Yes.

10:38:04   12   Q.   And I have neighbors on either side, one neighbor here

10:38:09   13   and one neighbor here.        Do you see that, sir?

10:38:11   14   A.   Yes.

10:38:11   15   Q.   And you were here for the -- the voir dire yesterday?

10:38:13   16   A.   For the what, I'm sorry?

10:38:17   17   Q.   I'm sorry, the jury selection process.

10:38:19   18   A.   I was not here in the morning.

10:38:20   19   Q.   Okay.    Fair enough.

10:38:22   20   A.   Yes.

10:38:22   21   Q.   But you see here I've drawn Neighbor 1, Neighbor 2.            Do

10:38:28   22   you see that, sir?

10:38:29   23   A.   Yes.

10:38:29   24   Q.   Now, as a matter of property, I don't get to move my

10:38:32   25   property line over here into my neighbor's yard, do I?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 78 of 124 PageID #: 39576
                                                                                     328



10:38:35    1   A.   No.

10:38:40    2   Q.   Now, for patents, the property line is defined by the

10:38:43    3   claims in the patents, correct?

10:38:45    4   A.   You can characterize it that way, yes.

10:38:55    5   Q.   And were you here when I --- I tried to walk with the

10:38:58    6   jury through one example of a claim during my opening

10:39:01    7   statement?

10:39:01    8   A.   Yes, I was here.

10:39:02    9   Q.   That's an example of the property line for a patent,

10:39:05   10   the claim language, correct?

10:39:06   11   A.   The way you -- if you're characterizing it that way.

10:39:16   12   Q.   You've been working on patent issues for about 20-plus

10:39:19   13   years, right?

10:39:21   14   A.   Yes.

10:39:21   15   Q.   And you know that you don't get to move the lines in

10:39:24   16   your patents after the patent is issued?

10:39:31   17   A.   The claims -- correct, the claims are the claims.

10:39:34   18   Q.   And you understand you've got to prove your case

10:39:37   19   claim-by-claim before the ladies and gentlemen of the jury?

10:39:39   20   A.   I don't know if I can answer -- I'm not a legal expert.

10:39:49   21   So I just want to -- you know, I know we have the claims

10:39:53   22   and how we're trying to apply -- and we're showing that

10:39:56   23   we're applying the claims to the infringing technologies.

10:39:58   24   Q.   Last question.     In your direct examination by

10:40:02   25   Mr. Sheasby, you were not shown a single claim of a single
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 79 of 124 PageID #: 39577
                                                                                     329



10:40:05    1   patent, correct?

10:40:06    2   A.   Correct.

10:40:13    3              MR. MUELLER:     Nothing further, Your Honor.

10:40:14    4              THE COURT:     You pass the witness?     Do you pass the

10:40:16    5   witness, Mr. Mueller?

10:40:16    6              MR. MUELLER:     I'm sorry, Your Honor.      I pass the

10:40:18    7   witness.    I pass the witness.

10:40:20    8              THE COURT:     All right.   Before we proceed with

10:40:23    9   Plaintiffs' redirect examination of this witness, ladies

10:40:25   10   and gentlemen, we're going to take a very short recess.

10:40:28   11   I'll ask you just to leave your juror notebooks closed in

10:40:32   12   your chairs.

10:40:33   13              Remember, don't discuss this case with yourselves

10:40:35   14   or anyone else, follow all my instructions, and we'll have

10:40:37   15   you back in here shortly to continue with the Plaintiffs'

10:40:40   16   redirect of Mr. Blasius.

10:40:42   17              The jury is excused for recess at this time.

10:40:46   18              COURT SECURITY OFFICER:      All rise.

10:40:48   19              (Jury out.)

10:41:02   20              THE COURT:     The Court stands in recess.

10:41:06   21              (Recess.)

11:03:54   22              (Jury out.)

11:03:54   23              COURT SECURITY OFFICER:      All rise.

11:03:56   24              THE COURT:     Be seated, please.

11:03:57   25              Let's bring in the jury, please, Mr. Elliott.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 80 of 124 PageID #: 39578
                                                                                     330



11:04:04    1               COURT SECURITY OFFICER:     All rise.

11:04:32    2               (Jury in.)

11:04:33    3               THE COURT:     Please be seated.

11:04:34    4               All right.     Plaintiff, you may proceed with

11:04:36    5   redirect of the witness.

11:04:39    6               MR. SHEASBY:     Thank you, Your Honor.

11:04:39    7                            REDIRECT EXAMINATION

11:04:39    8   BY MR. SHEASBY:

11:04:39    9   Q.   Good morning, Mr. Blasius.

11:04:42   10   A.   Good morning.

11:04:44   11               MR. SHEASBY:     Mr. Huynh, can we have DDX-5?

11:04:49   12   Q.   (By Mr. Sheasby)       This slide was shown to you by

11:04:55   13   Mr. Mueller, fair?

11:04:56   14   A.   Yes.

11:04:57   15   Q.   And I think Mr. Mueller actually used the word

11:05:01   16   "copying" in trying to discuss this slide, suggesting that

11:05:06   17   Samsung copied Apple, correct?

11:05:08   18   A.   Yes.

11:05:08   19   Q.   And he was talking about the shape of the phone, fair?

11:05:12   20   A.   Yes.

11:05:13   21   Q.   Was he also talking about the icons on the phone?

11:05:18   22   A.   Yes, he was.

11:05:19   23   Q.   Does this case have anything to do with phone designs

11:05:22   24   or icons?

11:05:24   25   A.   No, not at all.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 81 of 124 PageID #: 39579
                                                                                     331



11:05:26    1   Q.   Do you know why Mr. Mueller was talking to the jury

11:05:31    2   about phone designs and icons?

11:05:33    3   A.   No.

11:05:36    4   Q.   Now, I don't know if you -- if you look at the bottom

11:05:41    5   right-hand corner, it's the Samsung Galaxy S.           You see that

11:05:47    6   from February 2011?

11:05:48    7   A.   Yes.

11:05:48    8   Q.   And he accused Samsung of copying Apple based on that,

11:05:53    9   fair?

11:05:53   10               MR. MUELLER:     I'm going to object to the leading,

11:05:57   11   Your Honor.

11:05:57   12               THE COURT:     Restate your question, Mr. Sheasby.

11:06:00   13   Q.   (By Mr. Sheasby)       Did Mr. Mueller accuse Samsung of

11:06:07   14   copying Apple based on that phone?

11:06:09   15   A.   Yes, he did.

11:06:10   16   Q.   What does the word "4G" in that title mean,

11:06:13   17   Mr. Blasius?

11:06:14   18   A.   Fourth generation or also known as LTE.

11:06:18   19   Q.   So the phone on the right-hand corner in Apple's

11:06:23   20   demonstrative is an LTE phone, correct?

11:06:25   21   A.   Yes.

11:06:29   22   Q.   That's from February 2011?

11:06:31   23               MR. MUELLER:     Again, I'm going to object to the

11:06:32   24   leading.

11:06:34   25               THE COURT:     All right.   I'll sustain the leading.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 82 of 124 PageID #: 39580
                                                                                     332



11:06:35    1   Q.   (By Mr. Sheasby)    What date is for that Galaxy S 4G/LTE

11:06:40    2   phone?

11:06:40    3   A.   February 2011.

11:06:43    4   Q.   When did Apple produce -- when did Apple produce its

11:06:54    5   first LTE phone?

11:06:55    6   A.   Not until 2012.

11:06:57    7   Q.   And what type of cellular communication was used in

11:07:01    8   that Apple 2007 phone?

11:07:04    9   A.   That was 2G GSM technology.

11:07:06   10   Q.   On what date did Apple introduce 4G?

11:07:10   11   A.   Apple introduced 4G in 2012.

11:07:16   12   Q.   Samsung -- based on this slide, what date did Samsung

11:07:21   13   use LG?

11:07:23   14   A.   For this phone, it was February 2011.

11:07:25   15   Q.   And do you have an understanding of -- of -- of exactly

11:07:28   16   how far in advance Samsung was ahead of Apple in LTE

11:07:36   17   technology?

11:07:36   18   A.   Almost two years.

11:07:38   19   Q.   And this is -- and what was the purpose that

11:07:40   20   Mr. Mueller used this slide to show, do you know, to the

11:07:45   21   jury?

11:07:45   22   A.   It was to show that there was a design change.

11:07:49   23   Q.   Does this -- in your understanding of the case, does

11:07:51   24   this relate in anyway whatsoever to the case?

11:07:53   25             MR. MUELLER:    Object to the leading, Your Honor.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 83 of 124 PageID #: 39581
                                                                                     333



11:07:54    1               THE COURT:     Sustained as to leading.

11:08:06    2               Restate the question, counsel.

11:08:07    3   Q.   (By Mr. Sheasby)       There is something on this -- do you

11:08:09    4   think that -- let me withdraw the question and let me ask

11:08:10    5   it this way.

11:08:10    6               THE COURT:     I want you to ask it in a non-leading

11:08:12    7   form.   This is direct examination.

11:08:14    8   Q.   (By Mr. Sheasby)       Did Mr. Mueller reference anything

11:08:17    9   about the 4G capacity of the phone he showed in this

11:08:20   10   exhibit?

11:08:21   11   A.   No, he did not.

11:08:24   12   Q.   Do you have an understanding as to why Mr. Mueller

11:08:33   13   chose not to disclose that to the jury?

11:08:35   14   A.   Because, in my opinion, I believe he was trying to

11:08:42   15   reference a copying of Samsung versus Apple because of a

11:08:47   16   design copy, not because of Samsung's use -- or Apple's use

11:08:52   17   of the LTE technology.

11:08:58   18               MR. SHEASBY:     Let's go to PDX-1.12.

11:09:03   19   Q.   (By Mr. Sheasby)       This is a slide Mr. Mueller showed

11:09:09   20   you?

11:09:10   21   A.   Yes.

11:09:10   22   Q.   Does Samsung have a license to all the patents-in-suit?

11:09:15   23   A.   Yes, they do.

11:09:16   24   Q.   Does Panasonic have a license to all the

11:09:19   25   patents-in-suit?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 84 of 124 PageID #: 39582
                                                                                     334



11:09:19    1   A.   Yes, they do.

11:09:23    2   Q.   Does LG have a license to all the patents-in-suit?

11:09:28    3   A.   Yes, they do.

11:09:29    4   Q.   Does Huawei have a license to all the patents-in-suit?

11:09:31    5   A.   Yes, they do.

11:09:33    6   Q.   Collectively, what portion of the worldwide cellular

11:09:37    7   market do those four licensees represent?

11:09:39    8   A.   Probably over -- for those four licensees?

11:09:46    9   Q.   Yes, sir.

11:09:47   10   A.   Well, over -- the majority share, I would think.

11:09:50   11   Q.   So, as a matter of volume, what portion of the industry

11:09:55   12   is licensed to PanOptis's patents?

11:10:04   13   A.   As a matter of volume?

11:10:05   14   Q.   Yes.

11:10:06   15   A.   Likely over 600 million devices per year would be my

11:10:14   16   best estimate.

11:10:15   17   Q.   And as a percentage, what would that be?

11:10:18   18   A.   I would -- I would estimate it to be about 60 percent.

11:10:25   19   Q.   So your estimate, about 60 percent of the worldwide

11:10:30   20   cellular market is licensed to PanOptis's patents?

11:10:34   21   A.   Yes.   May even be a little bit higher.        I don't have

11:10:41   22   those numbers in front of me.       But it's the majority --

11:10:43   23   majority of the other players in the market.

11:10:47   24   Q.   Now, do you know who manufactures Google's phones for

11:10:53   25   them?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 85 of 124 PageID #: 39583
                                                                                     335



11:10:53    1   A.   HTC did the historical manufacturing of it.

11:10:55    2   Q.   So Mr. Mueller suggested that Google wasn't licensed to

11:11:02    3   the patents-in-suit, fair?

11:11:03    4   A.   He -- he did suggest that, yes.

11:11:04    5   Q.   HTC historically has manufactured Google phones; is

11:11:10    6   that fair?

11:11:10    7              MR. MUELLER:     Object to the leading, Your Honor.

11:11:12    8   Q.   (By Mr. Sheasby)      Who has historically manufactured

11:11:14    9   Google phones?

11:11:15   10              THE COURT:     Just a minute.   I know these leading

11:11:18   11   objections are tiresome, but if he's going to raise the

11:11:22   12   objection, which he has a right to do, you're going to have

11:11:25   13   to let me rule on it before you ask another question.

11:11:28   14              MR. SHEASBY:     I understand, Your Honor.

11:11:29   15              THE COURT:     Let's proceed in a non-leading

11:11:31   16   fashion.

11:11:32   17   Q.   (By Mr. Sheasby)      Who makes Google phones,

11:11:34   18   historically?

11:11:34   19   A.   HTC was one of their major providers.

11:11:38   20   Q.   Does -- what is the status of HTC as a licensee to

11:11:45   21   PanOptis's patents?

11:11:48   22   A.   They held the license for a long period of time to --

11:11:56   23   to our patents.

11:11:57   24   Q.   Now, Mr. Mueller referenced Siemens as someone who

11:12:02   25   doesn't have a license.       Do you have a recollection of
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 86 of 124 PageID #: 39584
                                                                                     336



11:12:04    1   that?

11:12:04    2   A.   I do.

11:12:04    3   Q.   Do you have an understanding of whether Siemens sells

11:12:12    4   4G/LTE phones?

11:12:13    5   A.   To my understanding, they do not.        And they have not

11:12:15    6   participated in the market for a very long time.

11:12:18    7   Q.   Do you have any idea why Mr. Mueller would be talking

11:12:21    8   about Siemens with this jury?

11:12:24    9   A.   From my perspective, he was trying to identify a number

11:12:28   10   of companies that were on an Apple internal document to try

11:12:32   11   to show that we didn't license a number of companies that

11:12:35   12   had existed in the marketplace, but these were a lot of

11:12:40   13   companies that don't participate in the cellular industry,

11:12:43   14   like Siemens, like -- there was another computer company on

11:12:51   15   there.   There were a number of other companies on this list

11:12:55   16   that do not produce devices in the marketplace.

11:12:58   17   Q.   Does Technicolor produce an LTE phone?

11:13:01   18   A.   No, it does not.

11:13:02   19   Q.   Does Caterpillar produce an LTE phone?

11:13:05   20   A.   They don't produce an LTE phone, no.         They -- they

11:13:11   21   don't produce it.

11:13:14   22            MR. SHEASBY:     Now, let's go to PDX-13.

11:13:17   23   Q.   (By Mr. Sheasby)    You were here for the opening; is

11:13:19   24   that correct?

11:13:19   25   A.   Yes, I was.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 87 of 124 PageID #: 39585
                                                                                     337



11:13:21    1   Q.   Do you have background knowledge regarding the history

11:13:26    2   of what's depicted on PDX-13?

11:13:29    3   A.   Yes.

11:13:29    4   Q.   Is PDX-13 factually accurate?

11:13:35    5   A.   Yes, it is.

11:13:37    6   Q.   Now, you'll see that Panasonic and Samsung and LG --

11:13:41    7   well, let me ask you this:

11:13:42    8               Where on this diagram is Apple's first iPhone?

11:13:48    9   It's right about there; is that fair?

11:13:50   10   A.   In, yes, late 2007.

11:13:53   11   Q.   And what was that iPhone?

11:13:55   12   A.   That was a 2G second generation iPhone.

11:14:01   13   Q.   And during that time period, do you have an

11:14:05   14   understanding of what Samsung, Panasonic, and LG were

11:14:08   15   building?

11:14:09   16   A.   From a device perspective?

11:14:12   17   Q.   From a network perspective?

11:14:14   18   A.   From a network perspective, they were already invested

11:14:20   19   in building the 4G/LTE network.

11:14:23   20   Q.   Do you have familiarity of whether Apple had any

11:14:25   21   meaningful role in 4G construction?

11:14:27   22   A.   No, it did not.

11:14:29   23   Q.   Now, Mr. Mueller talked about whether these patents had

11:14:39   24   any particular focus or attention paid to them.            Do you

11:14:43   25   remember that line of conversation?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 88 of 124 PageID #: 39586
                                                                                     338



11:14:45    1   A.   Yes.

11:14:49    2   Q.   Now, in your direct examination, you testified that

11:14:51    3   there were third-party patent -- third-party companies who

11:14:55    4   had ranked the PanOptis patents?

11:14:57    5               MR. MUELLER:   Objection, leading.

11:14:58    6               MR. SHEASBY:   I'll withdraw.

11:15:01    7   Q.   (By Mr. Sheasby)      In your testimony, did you discuss

11:15:03    8   third-party rankings?

11:15:04    9   A.   Yes, I did.

11:15:05   10   Q.   Do you have an understanding of whether there are any

11:15:09   11   third-party rankings of PanOptis's patents?

11:15:12   12   A.   Yes, I understand that Apple has -- uses a third-party

11:15:17   13   ranking.

11:15:18   14   Q.   Putting -- so I want to ask a specific question.

11:15:21   15               In your business, do you have personal familiar --

11:15:24   16   familiarity with a database known as Innography?

11:15:27   17   A.   Yes.

11:15:28   18   Q.   Have PanOptis employees been trained on Innography?

11:15:33   19   A.   Yes, they have.

11:15:35   20   Q.   Have you received training from those PanOptis

11:15:39   21   employees about Innography?

11:15:39   22   A.   Yes.

11:15:40   23   Q.   Have you used Innography?

11:15:41   24   A.   Yes, I have.

11:15:42   25   Q.   You were here in -- were you here in opening when there
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 89 of 124 PageID #: 39587
                                                                                     339



11:15:46    1   was a discussion of Apple's use of Innography?

11:15:50    2   A.   Yes.

11:15:51    3   Q.   Do -- does the Innography database have scoring for the

11:15:58    4   patents that are at issue in this case?

11:16:00    5   A.   Yes, it does.

11:16:07    6               MR. SHEASBY:   So let's pull up PDX-2551 [sic].

11:16:21    7   Q.   (By Mr. Sheasby)      Do you recognize PDX-2551 [sic],

11:16:25    8   Mr. Blasius?

11:16:25    9   A.   Yes.

11:16:26   10   Q.   What is it?

11:16:26   11   A.   This is the '332 patent.

11:16:28   12   Q.   Where is the source of this discussion of the '332

11:16:36   13   patent?

11:16:36   14   A.   I'm -- I'm sorry?

11:16:37   15   Q.   Is this an Innography document, sir?

11:16:40   16   A.   Yes.    This -- this?

11:16:42   17   Q.   Yes, sir.

11:16:43   18   A.   Can you expand it, please?      I just want to -- yes, it's

11:16:48   19   an Innography document.

11:16:49   20   Q.   And on the left-hand side, you see where it says ETSI

11:16:52   21   LTE; do you see that language, sir?

11:16:55   22   A.   Yes.

11:16:55   23   Q.   And if you scroll down, do you see where it says,

11:17:05   24   current assignee, Optis Cellular and original assignee LG

11:17:11   25   Electronics?
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 90 of 124 PageID #: 39588
                                                                                     340



11:17:11    1   A.   Yes, I see that.

11:17:12    2            MR. SHEASBY:     And if you turn to Page 2 of this

11:17:16    3   document, and let's expand, Mr. Huynh, the strength score.

11:17:24    4   Q.   (By Mr. Sheasby)    Do you see where this -- what is that

11:17:30    5   passage in the '332 patent -- '332 Innography database

11:17:35    6   describing?

11:17:35    7   A.   It's describing that it's given a strength rating in

11:17:41    8   the 90th to 100 percentile of all of the patents in their

11:17:47    9   database.

11:17:47   10   Q.   This is a industry database prepared by third parties.

11:17:52   11   Do you have an understanding as to whether that's the case?

11:17:54   12   A.   Yes, that's my understanding.

11:17:56   13   Q.   You heard from opening that this database is something

11:18:00   14   that Apple uses?

11:18:01   15            MR. MUELLER:     Objection, Your Honor.        Lack of

11:18:02   16   foundation.

11:18:03   17            THE COURT:     Overruled.

11:18:07   18   A.   Yes, that's -- I heard that in the opening.

11:18:09   19   Q.   (By Mr. Sheasby)    So I want to -- Mr. Mueller was

11:18:12   20   suggesting that no one had pointed out the importance of

11:18:17   21   the five patents-in-suit.       Is that a fair characterization

11:18:24   22   of his testimony -- of his examination of you?

11:18:27   23            MR. MUELLER:     Objection, leading.

11:18:29   24            THE COURT:     Sustained.

11:18:29   25   Q.   (By Mr. Sheasby)    Did Mr. Mueller make any type of
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 91 of 124 PageID #: 39589
                                                                                     341



11:18:31    1   suggestion whether someone had noted the importance of

11:18:35    2   these patents?

11:18:36    3   A.   I believe he did, yes.

11:18:38    4   Q.   And what was the suggestion that he made?

11:18:39    5   A.   I don't recall the specific language, but I was

11:18:44    6   thinking he was -- my recollection was that he was

11:18:47    7   suggesting that nobody had identified it within the

11:18:51    8   agreement.

11:18:52    9   Q.   Has --

11:18:53   10   A.   And -- and that's how I -- I believe I inter -- that's

11:18:59   11   how I believe I answered.

11:19:01   12   Q.   Are each of the -- do you know whether each of the five

11:19:05   13   patents-in-suit are identified in the Innography database

11:19:08   14   and scored in the Innography database?

11:19:10   15   A.   Yes, they are.

11:19:12   16               MR. SHEASBY:   So let's turn up 252, PX-252 [sic].

11:19:20   17   This is for the '833 patent.

11:19:22   18   Q.   (By Mr. Sheasby)      Do you see that, sir?

11:19:24   19   A.   Yes.

11:19:24   20   Q.   And that's once again -- is -- is that in the

11:19:27   21   Innography database?

11:19:28   22   A.   It is.

11:19:28   23   Q.   And is it given a score in the Innography database?

11:19:30   24   A.   Yes, it is.

11:19:31   25               MR. SHEASBY:   Let's pull up PX-2553.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 92 of 124 PageID #: 39590
                                                                                     342



11:19:36    1   Q.   (By Mr. Sheasby)      What is 2523?

11:19:46    2   A.   This is the '284 patent.

11:19:49    3   Q.   Do you have an understanding as to whether the '284

11:19:52    4   patent is in the Innography database?

11:19:53    5   A.   Yes, it is.

11:19:57    6   Q.   Do you have an understanding of what cellular

11:20:00    7   communication standard it's referenced under?

11:20:02    8   A.   Yes, it's LTE.

11:20:03    9   Q.   Is there a score for the '284 patent in the Innography

11:20:09   10   database?

11:20:09   11   A.   Yes.

11:20:11   12               MR. SHEASBY:   Let's go to PX-2554.

11:20:15   13   Q.   (By Mr. Sheasby)      What is this, Mr. Blasius?

11:20:21   14   A.   This is Innography's printout or reference to the

11:20:29   15   555 -- excuse me, the '557 patent.

11:20:30   16   Q.   What standard does this Innography list the patent as

11:20:34   17   essential to?

11:20:34   18   A.   LTE.

11:20:36   19   Q.   Does this have a score for the '557 patent?

11:20:41   20   A.   Yes, it does.

11:20:43   21               MR. SHEASBY:   Let's go to PX-2555.

11:20:49   22   Q.   (By Mr. Sheasby)      What is this document?

11:21:00   23   A.   This is the '774 patent from the Innography database.

11:21:02   24   Q.   What does it list the '774 patent as related to?

11:21:08   25   A.   LTE.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 93 of 124 PageID #: 39591
                                                                                     343



11:21:08    1   Q.   Does it have a score for the '774 patent, sir?

11:21:12    2   A.   Yes, it -- it does.

11:21:14    3   Q.   Did Mr. Mueller show you any of these scores of the

11:21:21    4   Innography database in your direct examination -- in your

11:21:23    5   cross-examination?

11:21:23    6   A.   No, he did not.

11:21:25    7   Q.   You were here in opening; is that correct, sir?

11:21:37    8   A.   Yes, I was.

11:21:37    9   Q.   Do you have an understanding of who uses the Innography

11:21:39   10   database?

11:21:39   11   A.   Yes, I understand that Apple uses it.

11:21:43   12   Q.   Apple's attorneys use it; is that your understanding?

11:21:48   13            MR. MUELLER:     Your Honor, lack of foundation.

11:21:51   14   Leading, as well.

11:21:55   15            MR. SHEASBY:     I withdraw the question.

11:21:56   16            THE COURT:     All right.    Ask your next question

11:21:58   17   then.

11:21:58   18   Q.   (By Mr. Sheasby)    Now, Mr. Mueller suggested -- did

11:22:09   19   Mr. Mueller make any suggestions regarding the amount of

11:22:12   20   work you put into trying to understand the patents-in-suit?

11:22:15   21   A.   Yes, he did.

11:22:16   22   Q.   About how many hours have you spent talking with

11:22:20   23   experts and trying to understand the patents-in-suit?

11:22:29   24   A.   In total, I would say it's probably been about 24 to 30

11:22:36   25   hours in total.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 94 of 124 PageID #: 39592
                                                                                     344



11:22:38    1   Q.   Sitting with experts --

11:22:39    2   A.   Yes.

11:22:39    3   Q.   -- and trying to understand?

11:22:44    4               MR. SHEASBY:     Well, let's turn back to PX-2551.

11:22:48    5   So let's blow this up.

11:22:50    6   Q.   (By Mr. Sheasby)       Do you know -- do you have an

11:22:53    7   understanding of what the technical importance of the '332

11:22:56    8   patent is, sir?

11:22:58    9               MR. MUELLER:     Your Honor, I'm going to object,

11:23:00   10   lack of foundation.        He hasn't read it.

11:23:05   11               MR. SHEASBY:     He's just testified he spent 24

11:23:08   12   hours sitting with experts to try to understand the patent,

11:23:11   13   and Mr. Mueller spent a lot of time on cross-examination

11:23:14   14   trying to suggest that he doesn't know anything about these

11:23:17   15   patents.     And I'm trying to establish that that's not

11:23:20   16   accurate.

11:23:20   17               THE COURT:     That's true.   But he's also testified

11:23:28   18   he didn't read the patent.

11:23:31   19               MR. SHEASBY:     He testified he didn't read all of

11:23:33   20   them -- all of it, Your Honor.

11:23:35   21               THE COURT:     Re-lay your foundation, Mr. Sheasby.

11:23:39   22   Q.   (By Mr. Sheasby)       Mr. Blasius, did you spend time

11:23:43   23   sitting with the independent experts in this case to try to

11:23:45   24   understand the technology in the patents-in-suit?

11:23:47   25   A.   Yes, I did.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 95 of 124 PageID #: 39593
                                                                                     345



11:23:53    1   Q.   As part of that, did they walk you through the critical

11:23:56    2   portions of the patents-in-suit?

11:23:57    3   A.   Yes.

11:23:58    4   Q.   Do you have personal knowledge of what you believe are

11:24:01    5   the importance -- the technical importance of the

11:24:05    6   patents-in-suit?

11:24:06    7   A.   Yes.

11:24:06    8   Q.   What's the technical importance of the '332 patent?

11:24:08    9   A.   From -- from a technical standpoint, it improves the

11:24:15   10   speed by which the handset receives information from the

11:24:18   11   network and -- and results in a data savings on the LTE

11:24:21   12   network.

11:24:22   13               MR. SHEASBY:   Let's go to 2552 -- Exhibit 2552.

11:24:28   14   Let's pull that up.

11:24:29   15   Q.   (By Mr. Sheasby)      By working with the experts, did you

11:24:32   16   gain an understanding of the importance of the '833 patent?

11:24:37   17   A.   Yes, I did.

11:24:39   18   Q.   What's your understanding of the importance?

11:24:43   19   A.   It basically optimizes the way reference signals or

11:24:47   20   certain signals are transmitted between the handset device

11:24:51   21   and the base station.

11:24:52   22   Q.   Does it result in a benefit?

11:24:53   23   A.   Yes, it results in a benefit.       And I -- my recollection

11:24:57   24   was it was about a 10 percent increase in data speeds

11:25:01   25   across the network.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 96 of 124 PageID #: 39594
                                                                                     346



11:25:02    1            MR. SHEASBY:     Let's go to 2554.

11:25:05    2   Q.   (By Mr. Sheasby)    Did you sit with experts to

11:25:14    3   understand the importance of the '557 patent?

11:25:15    4   A.   Yes, I did.

11:25:18    5   Q.   What was your understanding of the '557 patent's

11:25:21    6   importance, sir?

11:25:21    7   A.   The '557 patent has to do with how the network rapidly

11:25:26    8   allocates bandwidth to the device, and, therefore, results

11:25:30    9   in another speed increase for data being transmitted back

11:25:34   10   and forth between the handset and the network.

11:25:37   11   Q.   Do you know what type of benefit that actually

11:25:46   12   provides?

11:25:46   13   A.   I believe it's a .13 percent benefit increase.

11:25:52   14            MR. SHEASBY:     Why don't we go to PX-2555?

11:26:02   15   Q.   (By Mr. Sheasby)    This is the '774 patent.        Did you sit

11:26:04   16   with the independent experts to understand the importance

11:26:05   17   of the '774 patent?

11:26:06   18   A.   Yes, I did.

11:26:08   19   Q.   And what's your understanding of that?

11:26:09   20   A.   My understanding of this patent is that there was a

11:26:14   21   use and -- the use of multiple antennas in order to help

11:26:19   22   communicate and increase the data speeds between the base

11:26:22   23   stations and the handsets.

11:26:23   24   Q.   Do you know of any major cell phone manufacturer in the

11:26:29   25   United States other than Apple that does not have a license
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 97 of 124 PageID #: 39595
                                                                                     347



11:26:31    1   to at least a portion of PanOptis's portfolio?

11:26:33    2   A.   Any other major cell phone manufacturer?

11:26:38    3   Q.   Yes.

11:26:38    4   A.   Besides who, I'm sorry?

11:26:41    5   Q.   Besides Apple.

11:26:43    6   A.   Besides Apple?

11:26:43    7   Q.   Yes.

11:26:45    8   A.   No.

11:26:45    9   Q.   Just one final question.

11:26:48   10               MR. SHEASBY:   Mr. Huynh, if we can have

11:26:50   11   Mr. Blasius's deposition testimony.

11:26:52   12   Q.   (By Mr. Sheasby)      At the beginning of your deposition,

11:26:58   13   Mr. Mueller, did he ask you questions about whether you

11:27:01   14   ever received -- whether you were ever paid directly by

11:27:06   15   PanOptis?

11:27:06   16               MR. MUELLER:   Your Honor, two things.       I didn't

11:27:08   17   take his deposition.       And, second, I'm not sure what the

11:27:10   18   purpose of referring to it now is.

11:27:13   19               MR. SHEASBY:   I'll withdraw the question.

11:27:15   20   Q.   (By Mr. Sheasby)      In Mr. Mueller's examination of you,

11:27:18   21   did he talk about who employs you and pays you?

11:27:21   22   A.   Yes, he did.

11:27:22   23   Q.   And he showed you a portion of your deposition

11:27:25   24   transcript, correct?

11:27:26   25   A.   Yes.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 98 of 124 PageID #: 39596
                                                                                     348



11:27:27    1   Q.   And he suggested that you had never received a W-9 from

11:27:32    2   PanOptis.     Do you have an understanding of him trying to

11:27:36    3   suggest that?

11:27:37    4   A.   Yes.

11:27:37    5               MR. SHEASBY:     Let's pull up Column 6, Lines 19

11:27:40    6   through 23 of your deposition.          I believe that's PDF

11:27:48    7   page -- Mr. Huynh.       Let's pull up 18, Lines -- 6, Lines 18

11:28:01    8   through 23.     I need all of it, Mr. Huynh.

11:28:07    9   Q.   (By Mr. Sheasby)       Question:   Have you ever received a

11:28:13   10   W-9 from PanOptis?

11:28:14   11               Answer:   I believe when I first started at Marconi

11:28:18   12   Group, we were actually employed through PanOptis.

11:28:20   13               Do you see that, sir?

11:28:21   14   A.   Yes.

11:28:22   15   Q.   And do you see below it says:        So I believe at some

11:28:26   16   point I was getting a paycheck or I was getting paid by

11:28:30   17   PanOptis.

11:28:31   18               Do you see that, sir?

11:28:32   19   A.   Yes, I do see that.

11:28:34   20   Q.   Do you have any understanding why Mr. Mueller didn't

11:28:38   21   show that portion of your deposition to the jury?

11:28:41   22   A.   I -- I don't -- I don't have an understanding why he

11:28:49   23   didn't -- he omitted that.        I just --

11:28:49   24               THE COURT:     It calls for rank speculation.      Let's

11:28:52   25   move on.
    Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 99 of 124 PageID #: 39597
                                                                                     349



11:28:52    1            MR. SHEASBY:     I pass the witness, Your Honor.

11:28:54    2            THE COURT:     All right.     Is there additional cross?

11:28:55    3            MR. MUELLER:     There is, Your Honor.

11:28:57    4            THE COURT:     Okay.   Let's proceed with the

11:29:01    5   additional cross-examination.

11:29:02    6            MR. MUELLER:     Can you stay on that same page?

11:29:06    7            May I proceed, Your Honor?

11:29:07    8            THE COURT:     You may.

11:29:08    9            MR. MUELLER:     Thank you.

11:29:08   10                          RECROSS-EXAMINATION

11:29:08   11   BY MR. MUELLER:

11:29:08   12   Q.   Sir, I asked you on your cross-examination where you

11:29:12   13   received your W-9 form from, correct?

11:29:14   14   A.   Yes, you did.

11:29:15   15   Q.   I didn't ask you where you had received it in the past.

11:29:18   16   I asked you where you receive it now, didn't I?

11:29:20   17   A.   I -- I believe -- I -- I don't recall specifically, but

11:29:29   18   that's how I understood you asking the question at the

11:29:31   19   time.

11:29:31   20   Q.   I didn't say, have you ever received a W-9 from

11:29:35   21   PanOptis, did I?

11:29:36   22   A.   Again, I'm sorry, I can't recall exact how -- I

11:29:42   23   understood you to be asking do you receive one now.

11:29:46   24   Q.   Sir, I was asking who your direct employer is; isn't

11:29:50   25   that what I was asking about?
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 100 of 124 PageID #: 39598
                                                                                    350



11:29:52    1   A.   Yes.

11:29:54    2               MR. MUELLER:   So let's go to the line right before

11:29:56    3   this.

11:29:57    4   Q.   (By Mr. Mueller)      Question -- or do you see this, sir?

11:29:59    5   Let me make sure you read it first.        Lines 15 through 17.

11:30:03    6   Please take a moment and review it.

11:30:15    7   A.   Okay.

11:30:15    8   Q.   Question:    Do you receive a W-9 from PanOptis?

11:30:20    9               Answer:   No, I do not.   I receive a W-9 from my --

11:30:25   10   from my direct employer, which is Hilco Global.

11:30:29   11               Were you asked that question, and did you give

11:30:31   12   that answer?

11:30:32   13   A.   Yes.

11:30:32   14   Q.   And, sir, that's, in fact, what I asked you on

11:30:35   15   cross-examination, who your direct employer is, right?

11:30:38   16   A.   I -- I believe so, yes -- yes.       I seem to recall that.

11:30:47   17               MR. MUELLER:   Mr. Lee, if we could please put up

11:30:51   18   PDX-4.4 -- or 4.5, the Samsung phone from 2006.

11:30:59   19   Q.   (By Mr. Mueller)      Sir, Mr. Sheasby asked you about the

11:31:19   20   Samsung phones that I asked you about on cross-examination,

11:31:23   21   correct?

11:31:23   22   A.   Yes.

11:31:23   23   Q.   And, now, you understand the representation was made

11:31:29   24   that Apple had fallen behind Samsung in innovation as of

11:31:33   25   this time period.      That was the representation made during
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 101 of 124 PageID #: 39599
                                                                                    351



11:31:37    1   opening statements, right?

11:31:37    2   A.   I believe that's the representation he made, yes.

11:31:39    3   Q.   And I showed you these slides, and we walked through

11:31:42    4   the sequence of the phones in that time period, correct?

11:31:47    5   A.   Yes.

11:31:48    6   Q.   And you'd agree with me that when the iPhone was

11:31:51    7   introduced to the market, it was a pretty big success,

11:31:57    8   right?

11:31:57    9   A.   It was -- it was -- it was introduced.         It was a

11:31:59   10   successful product.

11:32:00   11   Q.   And folks in the market liked it, right?

11:32:02   12   A.   Some did, yeah.       Some did, yeah.

11:32:07   13   Q.   Quite a few did.       We can agree on that?

11:32:10   14   A.   It was a popular phone.

11:32:13   15   Q.   It was a very new form of cell phone than had existed

11:32:19   16   previously, correct?

11:32:21   17   A.   Yes.

11:32:21   18   Q.   And Samsung, in the years that followed, changed some

11:32:26   19   of its phones to mimic the iPhone, correct?

11:32:28   20   A.   They have a -- I can't agree to say that it's a mimic.

11:32:46   21   I mean, they have a similar design.

11:32:48   22               MR. MUELLER:    Well, let's advance to the next

11:32:51   23   slide, if we could, please.

11:32:51   24   Q.   (By Mr. Mueller)       And, sir, do you see here it's a

11:32:54   25   very, very similar design to the iPhone, right?
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 102 of 124 PageID #: 39600
                                                                                    352



11:32:57    1   A.   Yes, it's a similar design.

11:32:59    2   Q.   Now, you said design a few times, right?

11:33:02    3   A.   Yes.

11:33:02    4   Q.   The design is actually how it works.        You press those

11:33:07    5   icons to turn on different applications, correct?

11:33:13    6   A.   In -- I -- I believe design to be something kind of

11:33:17    7   holistically.      It's the look and feel.

11:33:20    8   Q.   The look and feel of the device, right?

11:33:22    9   A.   Yes.

11:33:22   10   Q.   How you use it, correct?

11:33:25   11   A.   Yes.

11:33:25   12   Q.   And this was a very new way of using a cell phone, the

11:33:30   13   iPhone design, correct?

11:33:32   14   A.   It was a new way of using the phone.

11:33:38   15               MR. MUELLER:   And, Mr. Lee, if we can go back to

11:33:42   16   the 2006 Samsung phone for a moment, please.

11:33:44   17   Q.   (By Mr. Mueller)      This is a different design, correct?

11:33:45   18   A.   Yes, it is.

11:33:49   19   Q.   So if you're using this one, you would type on the

11:33:52   20   physical keyboard, correct?

11:33:54   21   A.   Yes.

11:33:54   22   Q.   You would use the track wheel in the middle, right?

11:33:59   23   A.   Yes.

11:34:00   24   Q.   And you would press those buttons in the center,

11:34:02   25   correct?
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 103 of 124 PageID #: 39601
                                                                                    353



11:34:02    1   A.   Correct.

11:34:03    2             MR. MUELLER:   Mr. Lee, if we could go back to this

11:34:07    3   slide we were just on.

11:34:08    4   Q.   (By Mr. Mueller)    Here, Mr. Blasius, a fundamentally

11:34:11    5   different way of using these devices, correct?

11:34:13    6   A.   Correct, of using the device.

11:34:16    7   Q.   There's no physical keyboard, right?

11:34:19    8   A.   There is not.

11:34:20    9   Q.   The device -- the screen can be transformed into a

11:34:25   10   keyboard or a video screen or an almost infinite number of

11:34:29   11   other things, right?

11:34:30   12   A.   Yes, that's correct.

11:34:31   13   Q.   And Apple came up with that, right?

11:34:34   14   A.   There were -- Apple developed the product for it, but

11:34:45   15   there were -- there were other products that did similar

11:34:48   16   things.

11:34:48   17   Q.   Sir, Apple and the iPhone was the pioneer for this type

11:34:52   18   of design where the icons are laid out in the fashion we

11:34:55   19   see here; isn't that true?

11:34:57   20   A.   I don't know if I can agree with that a hundred

11:35:08   21   percent, but they did launch that device, yes.

11:35:10   22   Q.   And in the years that followed, Samsung copied it,

11:35:14   23   right?

11:35:14   24   A.   Samsung -- I can't agree with that.        They -- they came

11:35:24   25   out with other devices.
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 104 of 124 PageID #: 39602
                                                                                    354



11:35:25    1   Q.   Now, Mr. Sheasby, on the last direct examination,

11:35:29    2   directed your attention to the 4G in the right-hand corner,

11:35:33    3   right?

11:35:33    4   A.   Yes.

11:35:33    5   Q.   And suggested that Samsung was ahead of Apple with

11:35:37    6   respect to 4G, right?

11:35:41    7   A.   Yes.

11:35:42    8   Q.   Now, in this time period, 2010, 2011, 2012, the iPhone

11:35:48    9   was doing just fine in the market, wasn't it?

11:35:51   10   A.   It was a popular device.

11:35:53   11   Q.   It was a very popular device, wasn't it?

11:35:55   12   A.   Yes, but it's -- if -- it was popular.

11:36:04   13   Q.   And, sir, any suggestion that the iPhone had fallen on

11:36:08   14   hard times around 2011, that's just not true, is it?

11:36:12   15   A.   No, that's incorrect.

11:36:13   16   Q.   The iPhone had not fallen on hard times.         The i --

11:36:19   17   A.   I'm sorry, can you repeat the question?

11:36:22   18   Q.   I'll repeat the question.

11:36:23   19   A.   Yes.

11:36:24   20   Q.   The iPhone in 2011 had not fallen on hard times,

11:36:28   21   correct?

11:36:28   22   A.   That's an incorrect statement.

11:36:33   23   Q.   You're saying the iPhone wasn't popular in 2011?

11:36:36   24   A.   The iPhone was starting to fall behind other devices

11:36:40   25   that weren't offering that technology.
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 105 of 124 PageID #: 39603
                                                                                    355



11:36:43    1   Q.   Sir, true or false, the iPhone was popular in 2011?

11:36:50    2   A.   It was a popular device, true.

11:36:56    3   Q.   Now, the LTE functionality in the iPhone in 2012 was

11:37:00    4   based on a Qualcomm chip, correct?

11:37:02    5   A.   In which device?

11:37:09    6   Q.   You mentioned the iPhone that was launched in 2012 with

11:37:12    7   LTE; do you recall that?

11:37:13    8   A.   Yes.

11:37:13    9   Q.   That used a Qualcomm baseband chip, right?

11:37:19   10   A.   I believe it did.

11:37:20   11   Q.   So Apple wasn't off copying Samsung's LTE and designing

11:37:25   12   some chip to copy Samsung; that never happened, did it?

11:37:29   13   A.   It was -- yes, it did.     They were using -- they were

11:37:33   14   using -- please repeat the question again.

11:37:36   15   Q.   Sure.

11:37:37   16   A.   Please repeat the question.

11:37:38   17   Q.   In 2012, Apple did not steal Samsung's LTE, copy it

11:37:43   18   into a chip, and stick that chip into their devices.            That

11:37:49   19   never happened, right?

11:37:50   20   A.   They used the technology of others.

11:37:52   21   Q.   Sir, what they actually did was buy chips from

11:37:57   22   Qualcomm, correct?

11:37:57   23   A.   They may have bought chips from Qualcomm.

11:37:59   24   Q.   And Qualcomm --

11:38:00   25   A.   And they --
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 106 of 124 PageID #: 39604
                                                                                    356



11:38:01    1   Q.   I'm sorry.   Please finish your answer.

11:38:04    2   A.   They bought chips from Qualcomm.

11:38:07    3   Q.   They bought chips from Qualcomm for LTE, right?

11:38:11    4   A.   They bought chips from Qualcomm to enable the LTE

11:38:15    5   functionality.

11:38:15    6   Q.   Qualcomm is a big player in LTE, right?

11:38:17    7   A.   They are one of.

11:38:18    8   Q.   One of the major players; is that true?

11:38:22    9   A.   They're one of the players, yes, that's true.

11:38:26   10   Q.   And Qualcomm actually makes baseband chips, correct?

11:38:29   11   A.   Yes, they do.

11:38:30   12   Q.   And that's what Apple did, it approached a chip

11:38:34   13   supplier who's a major player in LTE for chips, right?

11:38:38   14   A.   As you -- as you explained it, it approached -- yes,

11:38:50   15   okay.

11:38:50   16   Q.   And, sir, you, the Plaintiffs, these five companies,

11:38:54   17   have never approached Qualcomm about these five patents,

11:38:57   18   right?

11:38:57   19   A.   No, we haven't.

11:39:00   20            MR. MUELLER:     Your Honor, may I approach the

11:39:03   21   easel?

11:39:06   22            THE COURT:     You may.

11:39:07   23   Q.   (By Mr. Mueller)    Mr. Sheasby just now asked you about

11:39:13   24   the licenses of Panasonic, Samsung, and LG; do you recall

11:39:19   25   that?
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 107 of 124 PageID #: 39605
                                                                                    357



11:39:19    1   A.   Yes.

11:39:20    2   Q.   Now, Panasonic, Samsung, and LG are the original owners

11:39:23    3   of the patents in this case, right?

11:39:25    4   A.   Correct.

11:39:26    5   Q.   Who, sir, is the most significant phone supplier to

11:39:40    6   take a license to these patents other than the original

11:39:42    7   owners?

11:39:46    8   A.   Other than Panasonic, LG, and Samsung?

11:39:52    9   Q.   To the five patents in this case, who is the most

11:39:56   10   significant phone supplier to take a license other than the

11:40:00   11   original owners?

11:40:02   12   A.   Huawei.

11:40:03   13   Q.   Huawei.    And Huawei barely sells phones in the U.S.,

11:40:16   14   correct?

11:40:16   15   A.   Yes, that's correct.       They have a small volume.

11:40:21   16   Q.   They've been deemed a security risk by the U.S.

11:40:25   17   Government?

11:40:25   18               MR. SHEASBY:     Your Honor, I object.    This is the

11:40:27   19   second time the suggestion has been made that there's

11:40:27   20   something improper about us giving a license to Huawei

11:40:33   21   based on a security risk.        I strongly object to this --

11:40:33   22               MR. MUELLER:     I'll withdraw the question.     That's

11:40:35   23   not my suggestion, but I'll withdraw it.

11:40:35   24               THE COURT:     Well, let's move on.   This -- this

11:40:37   25   witness is not an expert on American security matters.
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 108 of 124 PageID #: 39606
                                                                                    358



11:40:40    1   He's not involved in the National Security Agency.            He only

11:40:44    2   knows what he's heard where everybody else has heard it.

11:40:47    3   That's not a proper area for examination.         Let's move on.

11:40:51    4               MR. MUELLER:   I understand.

11:40:52    5   Q.   (By Mr. Mueller)      And that -- that is a license you

11:40:54    6   would identify, sir, as the most significant phone supplier

11:40:57    7   license other than the original owners, correct?

11:40:59    8   A.   Yes.

11:41:02    9   Q.   Now, Google, your former employer, is a major phone

11:41:09   10   supplier today, correct?

11:41:10   11   A.   I wouldn't characterize them as major, no, that's

11:41:13   12   incorrect.

11:41:13   13   Q.   They sell phones in the U.S. market, correct?

11:41:16   14   A.   Yes.

11:41:17   15   Q.   And Google does not have a license to any of these

11:41:21   16   patents, correct?

11:41:25   17   A.   That's incorrect.      I believe they have a license to one

11:41:28   18   of the patents.

11:41:29   19   Q.   Google?

11:41:29   20   A.   Yes.

11:41:30   21   Q.   Now you're saying they do have a license to one of the

11:41:34   22   patents?

11:41:35   23   A.   Yes.    I think when you asked me before, I forgot about

11:41:45   24   a license that existed.       It was -- it was a pre-existing

11:41:50   25   license.
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 109 of 124 PageID #: 39607
                                                                                    359



11:41:50    1   Q.   You forgot earlier when I asked you?

11:41:53    2   A.   Yes.

11:41:53    3   Q.   And what number patent does that license cover?

11:41:57    4   A.   Which number?   The '332 patent.

11:41:59    5   Q.   But not the other four?

11:42:03    6   A.   Excuse me, not the '332.     The '774 patent.

11:42:07    7   Q.   Not the other four?

11:42:10    8   A.   Correct.

11:42:11    9   Q.   Now, let's -- may we talk about this Innography

11:42:16   10   database?

11:42:16   11   A.   Yes.

11:42:17   12   Q.   You were just asked some questions about this by

11:42:21   13   Mr. Sheasby, right?

11:42:22   14   A.   Yes.

11:42:23   15   Q.   And this Innography database is maintained by some

11:42:27   16   company called Innography?

11:42:29   17   A.   Correct.

11:42:29   18   Q.   Now, let's be very clear, it's not an Apple database,

11:42:33   19   right?

11:42:33   20   A.   It's not an Apple database, no.

11:42:35   21   Q.   Apple didn't create this?

11:42:38   22   A.   No.

11:42:39   23   Q.   How many times have you used Innography?

11:42:42   24   A.   A couple of times.

11:42:43   25   Q.   Two?
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 110 of 124 PageID #: 39608
                                                                                    360



11:42:44    1   A.   In my role, I would -- have used it very few times.

11:42:49    2   Maybe twice.

11:42:50    3   Q.   Maybe twice?

11:42:51    4   A.   Yeah.

11:42:52    5   Q.   In 25 years, how many times have you used it total?

11:42:55    6   What, twice?

11:42:56    7   A.   It's not something that I would do.        Yeah, I don't use

11:43:00    8   it often.

11:43:01    9   Q.   Now, you've been a professional licensing -- you've

11:43:04   10   held professional licensing positions for over two decades,

11:43:08   11   correct?

11:43:08   12   A.   Yes.

11:43:08   13   Q.   And in all those years, you've used it at most twice?

11:43:14   14   A.   Correct.   In my role as not being a technologist, I

11:43:19   15   would not use it often, personally.

11:43:22   16   Q.   I'm sorry, I didn't mean to interrupt.        Did you finish

11:43:24   17   your answer?

11:43:25   18   A.   In my role I would not use that.

11:43:28   19   Q.   In your role in patent licensing, you would not use the

11:43:32   20   Innography database?

11:43:32   21   A.   I'm not a technologist, correct.

11:43:35   22   Q.   So you don't rely on the Innography database in your

11:43:38   23   role -- roles over the years, correct?

11:43:40   24   A.   We've used it.   But I personally do not use that in my

11:43:44   25   role.
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 111 of 124 PageID #: 39609
                                                                                    361



11:43:44    1   Q.   And you have no idea how that thing was created, do

11:43:47    2   you?

11:43:47    3   A.   The database?

11:43:49    4   Q.   That's right?

11:43:51    5   A.   That's incorrect.

11:43:52    6   Q.   You don't know precisely who created those entries, do

11:43:55    7   you?

11:43:56    8   A.   Who created the entries?     No, I do not.

11:44:00    9   Q.   You've never spoken with those folks, have you?

11:44:02   10   A.   With the Innography, no.

11:44:04   11   Q.   You've never asked them how they did their work, right?

11:44:08   12   A.   I have not asked them how they do their work, but I

11:44:11   13   understand how they've -- aggregate the information.

11:44:13   14   Q.   Sir, you've only read it twice, and you've never spoken

11:44:17   15   to anyone at the company, correct?

11:44:19   16   A.   Correct.

11:44:23   17   Q.   Now, you showed the jury a few sheets that were taken

11:44:26   18   from that database, right?

11:44:28   19   A.   Yes.

11:44:28   20   Q.   Who gave those to you?

11:44:31   21   A.   Who gave those -- these?

11:44:33   22   Q.   Who gave the sheets from Innography you showed to the

11:44:37   23   jury, to you?

11:44:38   24               MR. SHEASBY:   Your Honor, they're pre-admitted

11:44:39   25   exhibits.     They were given through this process.        I object
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 112 of 124 PageID #: 39610
                                                                                    362



11:44:42    1   to this line of questioning.

11:44:43    2               MR. MUELLER:     I can rephrase, Your Honor.

11:44:44    3               THE COURT:     All right.   Rephrase the question.

11:44:47    4   Q.   (By Mr. Mueller)       When was the first time you saw those

11:44:51    5   sheets of paper that were shown to the jury?

11:44:52    6   A.   When was the first time I saw those?        Recently.    In the

11:45:02    7   last -- within the last week.

11:45:03    8   Q.   Within the last week; is that right, sir?

11:45:05    9   A.   Pardon me?

11:45:08   10   Q.   Within the last week; is that right?

11:45:10   11   A.   Yes, yes.

11:45:12   12   Q.   Was it over the weekend?

11:45:13   13   A.   Within the last week, I've seen that -- that -- those

11:45:32   14   documents.

11:45:32   15   Q.   And before that, in all the years that your companies

11:45:36   16   have held these patents, you never looked at those sheets,

11:45:40   17   have you?

11:45:40   18   A.   No, I wouldn't do that in my role.

11:45:44   19   Q.   You didn't do that, did you?

11:45:45   20   A.   That's not something I would do in my role, no.

11:45:50   21   Q.   Sir, you didn't do that, did you?

11:45:52   22   A.   No.

11:45:54   23   Q.   Now, you talked to Mr. Sheasby just now about the

11:45:59   24   benefits of these patents; do you recall that?

11:46:01   25   A.   Yes.
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 113 of 124 PageID #: 39611
                                                                                    363



11:46:01    1   Q.   And you pointed to the percentile strength ratings in

11:46:07    2   this database, right?

11:46:08    3   A.   Yes.

11:46:08    4   Q.   This is a database that you've only read twice?

11:46:11    5   A.   Yes.

11:46:15    6   Q.   And you don't know how those strength ratings were

11:46:18    7   created, do you?

11:46:18    8   A.   No, that's incorrect.

11:46:20    9   Q.   Sir, you don't know how the folks who created those

11:46:24   10   ratings, what they looked at, do you?

11:46:26   11   A.   No, that's incorrect.    I do.

11:46:29   12   Q.   Well, you don't know it from talking to anyone at

11:46:34   13   Innography, we can agree on that?

11:46:36   14   A.   Correct.

11:46:36   15   Q.   Now, in terms of the benefits of the patents, you were

11:46:43   16   designated as a witness on that topic for your deposition,

11:46:46   17   correct?

11:46:46   18   A.   Yes.

11:46:51   19   Q.   And that meant you had a responsibility to speak on

11:46:54   20   behalf of these five companies, right?

11:46:57   21   A.   Yes.

11:46:57   22   Q.   And a responsibility to prepare yourself to speak on

11:46:59   23   those subjects, correct?

11:47:04   24   A.   Correct.

11:47:04   25   Q.   Now, to get ready to discharge that duty, you didn't
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 114 of 124 PageID #: 39612
                                                                                    364



11:47:07    1   speak to any of the inventors, right?

11:47:09    2   A.   Not directly.

11:47:11    3   Q.   On any of the five patents?

11:47:15    4   A.   Not directly.

11:47:16    5   Q.   And you didn't do any research yourself with respect to

11:47:20    6   the benefits for these patents, correct?

11:47:24    7   A.   No.    The technology is too complex for me.       I'm not a

11:47:29    8   technologist.

11:47:30    9   Q.   And aside from communications with the lawyers, which I

11:47:33   10   don't want you to get into, you weren't aware of any other

11:47:36   11   information with respect to the performance, reliability,

11:47:40   12   speed, or efficiency of these patents, correct?

11:47:45   13   A.   No.    I received that through communications with the --

11:47:52   14   with the experts.

11:47:53   15   Q.   Sir, at your deposition, you were not able to give any

11:47:57   16   information about those subjects other than communications

11:47:59   17   with counsel, right?

11:48:02   18   A.   Correct.

11:48:03   19   Q.   And that meant you couldn't -- I'm sorry.

11:48:05   20   A.   Communications with -- with the experts.

11:48:07   21   Q.   Communications with the experts and your lawyers,

11:48:10   22   that's what you told us, right?

11:48:11   23   A.   Yes.

11:48:12   24   Q.   And so, as a consequence, you couldn't give us any

11:48:15   25   information at your deposition about how these patents
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 115 of 124 PageID #: 39613
                                                                                    365



11:48:18    1   relate to those subjects, right?

11:48:22    2   A.   Correct.    That's not something I would do in my course

11:48:25    3   of business.

11:48:25    4   Q.   You didn't give us that information at your deposition,

11:48:28    5   right?

11:48:28    6   A.   Can you repeat the question one more time?

11:48:33    7   Q.   Sir, when we had a chance to ask you questions before

11:48:37    8   trial, one of the topics that you were the company

11:48:41    9   spokesperson on was the benefits of these patents, correct?

11:48:45   10   A.   Yes.

11:48:45   11   Q.   And you were not able to talk about those topics with

11:48:48   12   any specificity because of fear of getting into

11:48:53   13   communications with lawyers, right?

11:48:54   14   A.   No, I did -- I talked about -- that's incorrect

11:48:57   15   actually.

11:48:57   16   Q.   You were not able to talk about any data demonstrating

11:49:03   17   that the features claimed in the patents-in-suit affect the

11:49:08   18   performance, reliability, speed, or efficiency of the

11:49:11   19   accused Apple products, correct?

11:49:20   20   A.   No.    Again, I believe I talked to the fact that they

11:49:22   21   increase speed and efficiencies across the next --

11:49:26   22   networks.

11:49:27   23   Q.   Sir, I'll ask it again.     At your deposition, you were

11:49:31   24   not able to give any information when asked the question:

11:49:35   25   If the Plaintiffs possess any data demonstrating that the
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 116 of 124 PageID #: 39614
                                                                                    366



11:49:39    1   features claimed in the patents-in-suit affect the

11:49:42    2   performance, reliability, speed, or efficiency of the

11:49:47    3   accused Apple products.

11:49:48    4              Right?

11:49:50    5   A.   I believe I -- I don't believe I can answer that.           I

11:50:02    6   don't believe I can answer that question without a

11:50:04    7   fuller -- without a more in-depth explanation.

11:50:07    8   Q.   Sir, I can show you your deposition if that helps.              You

11:50:15    9   should have in front of your binder, Tab 1.

11:50:19   10   A.   Sure.

11:50:20   11   Q.   And, if you could, sir, please turn to Page 241,

11:50:40   12   Line 22, to Page 242, Line 13.       And please take your time

11:50:48   13   and review that and let me know when you're finished.

11:50:50   14   A.   Again, which -- so Page 241?

11:51:10   15   Q.   241 -- Page 241, Line 22, carrying over to Page 242,

11:51:17   16   Line 13.

11:51:55   17   A.   Okay.

11:51:55   18   Q.   Have you had a chance to read that, sir?

11:51:57   19   A.   Yes, I have.

11:51:58   20   Q.   And you see we asked you at your deposition, do the --

11:52:01   21   and don't put it up on --

11:52:01   22              MR. SHEASBY:   Your Honor, this is not proper

11:52:05   23   impeachment.    He didn't establish that he said something

11:52:07   24   different.

11:52:07   25              I also object on the rules of completeness.         The
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 117 of 124 PageID #: 39615
                                                                                    367



11:52:11    1   passage he's showing continues on through 243, and it

11:52:15    2   should all be shown if it's shown at all.

11:52:17    3            MR. MUELLER:     I'm happy to read all of it, Your

11:52:20    4   Honor.   I'm happy to read all of it, Your Honor --

11:52:20    5            THE COURT:     All right.    Gentlemen --

11:52:20    6            MR. MUELLER:     Sure.

11:52:22    7            THE COURT:     -- you're going to talk one at a time

11:52:23    8   in this courtroom, understand?

11:52:25    9            MR. SHEASBY:     I also object to any publication of

11:52:28   10   anything relating to attorney-client privilege in front of

11:52:31   11   the jury.

11:52:32   12            MR. MUELLER:     And, Your Honor, I don't need to

11:52:34   13   show this.   I was trying to refresh a witness's memory as

11:52:37   14   to what he was asked at his deposition.

11:52:39   15            THE COURT:     That's my understanding, Mr. Sheasby,

11:52:42   16   that this was not impeachment; it was refreshing

11:52:44   17   recollection.

11:52:45   18            MR. SHEASBY:     I don't know why it was published,

11:52:51   19   Your Honor, so I object on that basis.         If he's now saying

11:52:54   20   it's not that --

11:52:54   21            MR. MUELLER:     We don't need to publish it, Your

11:52:58   22   Honor.

11:52:58   23            THE COURT:     All right.    Let's proceed without

11:52:58   24   further publication.     You've refreshed the witness's

11:52:59   25   recollection.   Let's move on.
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 118 of 124 PageID #: 39616
                                                                                    368



11:53:01    1               MR. MUELLER:   Thank you.

11:53:02    2   Q.   (By Mr. Mueller)      Sir, do you see you were asked

11:53:04    3   whether the Plaintiffs possessed any data demonstrating

11:53:07    4   that the features claimed in the patents-in-suit affect the

11:53:11    5   performance, reliability, speed, or efficiency of the

11:53:13    6   accused Apple products?       Do you see that, sir?

11:53:15    7   A.   Yes, I do.

11:53:16    8   Q.   And has your memory been refreshed that you did not

11:53:21    9   provide us with specific information on that subject?

11:53:22   10   A.   So, yes, in this instance, it's been refreshed.          But I

11:53:30   11   believe I provided additional information about the bit --

11:53:33   12   the benefits overall received through -- to the -- the --

11:53:40   13   from what the patents teach.

11:53:42   14   Q.   And Mr. Sheasby asked you about some of those benefits

11:53:45   15   a few minutes ago, right?

11:53:47   16   A.   Yes.     Those were -- and those were obtained through the

11:53:51   17   independent expert.

11:53:52   18   Q.   Right.     And you gave Mr. Sheasby your explanation of

11:53:55   19   some of the benefits, correct?

11:53:56   20   A.   Yes.

11:53:59   21   Q.   Sir, again, as of today, as you sit here in the witness

11:54:04   22   stand, you have not even read the entire five patents,

11:54:08   23   correct?

11:54:08   24   A.   No, not in their entirety.      I need -- it's something I

11:54:15   25   would need to do with the technologists.
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 119 of 124 PageID #: 39617
                                                                                    369



11:54:18    1   Q.   You haven't done it?

11:54:19    2   A.   No.

11:54:20    3              MR. MUELLER:     Pass the witness, Your Honor.

11:54:22    4              THE COURT:     Is there additional redirect?

11:54:23    5              MR. SHEASBY:     Just very briefly.

11:54:25    6              Let's pull up Page 243 of your deposition, Line 6,

11:54:30    7   and let's go over to Page 245, all the way through 246.

11:54:30    8                           REDIRECT EXAMINATION

11:54:37    9   BY MR. SHEASBY:

11:54:37   10   Q.   Mr. Blasius --

11:54:43   11              MR. MUELLER:     Your Honor, this is exactly what he

11:54:44   12   just objected to be published to the jury.

11:54:46   13              MR. SHEASBY:     Your Honor, I'm entitled to publish.

11:54:48   14   He's my witness.      I'm not --

11:54:49   15              THE COURT:     I agree, he's entitled to publish it

11:54:51   16   with his witness.

11:54:53   17   Q.   (By Mr. Sheasby)      Excluding any information that your

11:54:57   18   attorneys or paid experts may have, do Plaintiffs possess

11:55:00   19   any evidence demonstrating that the features claimed in the

11:55:03   20   patents-in-suit --

11:55:03   21              THE COURT:     Slow down, Mr. Sheasby.

11:55:03   22   Q.   (By Mr. Sheasby)      -- the features claimed in the

11:55:04   23   patents-in-suit affect the performance, reliability, speed,

11:55:07   24   or efficiency?     Do you see that?

11:55:10   25   A.   Yes, I see that.
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 120 of 124 PageID #: 39618
                                                                                    370



11:55:11    1   Q.   And did you give an answer that spanned four pages in

11:55:15    2   response to that?

11:55:16    3               MR. SHEASBY:   And let's scroll through that,

11:55:19    4   Mr. Huynh.

11:55:21    5   A.   Yes, I did.

11:55:22    6   Q.   (By Mr. Sheasby)      Did Mr. Mueller show any of that

11:55:24    7   testimony to you when he just examined you?

11:55:26    8   A.   No, he did not.

11:55:31    9   Q.   You -- you answered Mr. Mueller was asking about the

11:55:37   10   Innography database.       That's not something you do in your

11:55:44   11   role?

11:55:44   12   A.   No.

11:55:45   13   Q.   Is there someone at PanOptis who does do that for you?

11:55:50   14   A.   Yes.

11:55:50   15   Q.   Who is that?

11:55:51   16   A.   James Warden.

11:55:52   17   Q.   Has James Warden spoken with the Innography team?

11:55:56   18   A.   Yes, he has.

11:55:57   19   Q.   Do you know how the patent score is calculated?

11:56:00   20   A.   Yes, I understand at a high level.

11:56:02   21   Q.   What's your understanding?

11:56:03   22   A.   My understanding is that they use a lot of metrics

11:56:08   23   around patent quality metrics, forward citations, citations

11:56:15   24   of other patents that are used in patents at a later date,

11:56:21   25   or if they were mentioned previously, patents that had been
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 121 of 124 PageID #: 39619
                                                                                    371



11:56:26    1   used in various proceedings, a number of quality metrics

11:56:30    2   that they -- they put in the patents.

11:56:33    3   Q.   Do you know who uses the Innography database?

11:56:36    4   A.   I'm sorry?

11:56:37    5   Q.   Do you know who uses the Innography database?

11:56:39    6   A.   Yes, other than --

11:56:42    7   Q.   PanOptis?

11:56:42    8   A.   Than PanOptis?      Apple's lawyers, I know, use it.

11:56:46    9   Q.   One final question.       In your experience -- you have

11:56:49   10   substantial experience in the cellular industry, fair?

11:56:51   11   A.   Yes.

11:56:51   12   Q.   In your experience, what would have happened if L --

11:56:54   13   if -- if Apple would not have come out with the 4G phone in

11:56:58   14   2012?

11:56:58   15   A.   It would have lost market share.

11:57:01   16   Q.   If Apple did not sell a 4G phone right now, what would

11:57:06   17   its market share be?

11:57:08   18   A.   It would be very small.

11:57:10   19               MR. SHEASBY:     Pass the witness.

11:57:11   20               THE COURT:     Further cross-examination?

11:57:13   21               MR. MUELLER:     Very briefly, Your Honor.

11:57:13   22                            RECROSS-EXAMINATION

11:57:14   23   BY MR. MUELLER:

11:57:14   24   Q.   Mr. Blasius, you have absolutely no foundation for what

11:57:21   25   you just said, right?
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 122 of 124 PageID #: 39620
                                                                                    372



11:57:22    1   A.   I don't -- I don't agree with that.

11:57:27    2   Q.   You're offering a hypothetical that never happened,

11:57:30    3   correct?

11:57:30    4   A.   Which hypothetical?

11:57:32    5   Q.   About Apple's sales not being successful down the road,

11:57:35    6   correct?

11:57:35    7   A.   That's my assumption.

11:57:37    8   Q.   All right.   And the truth, sir, is that the iPhone has

11:57:40    9   been a popular device since it was introduced, correct?

11:57:43   10   A.   It's a popular device.      It's a popular wireless device.

11:57:47   11   Q.   It's a popular device that reflects a lot of innovation

11:57:51   12   by Apple, right?

11:57:52   13   A.   That is correct.

11:57:54   14              MR. MUELLER:     Nothing further.

11:57:56   15              THE COURT:     Anything further, Mr. Sheasby?

11:57:57   16              MR. SHEASBY:     Nothing further, Your Honor.

11:57:58   17              THE COURT:     You may step down, Mr. Blasius.

11:58:01   18              Miraculously, ladies and gentlemen, we are right

11:58:16   19   at the noon hour, so we're going to use this opportunity to

11:58:19   20   break for lunch.    I'm told by the clerk that your lunch is

11:58:23   21   waiting for you in the jury room.

11:58:25   22              I'm going to remind you to take your juror

11:58:28   23   notebooks with you over the lunch break.         Follow all the

11:58:30   24   instructions I've given you about your service as jurors in

11:58:33   25   this case, including especially not to discuss anything
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 123 of 124 PageID #: 39621
                                                                                    373



11:58:37    1   about the case with each other.

11:58:39    2           And after lunch, we'll have you back to continue

11:58:41    3   with the next witness for the Plaintiff.         We will attempt

11:58:45    4   to have you back in here by, or a little bit before, 1:00

11:58:49    5   o'clock, in that general time frame.

11:58:50    6           With that, ladies and gentlemen, you're excused

11:58:52    7   for lunch.

11:58:53    8           COURT SECURITY OFFICER:        All rise.

11:58:55    9           (Jury out.)

11:58:56   10           THE COURT:     All right.     Be seated.

11:59:20   11           Counsel, it's my understanding that based on

11:59:24   12   continuing discussions with the parties and the Court, we

11:59:27   13   are now in a position to go forward with Dr. Mahon's

11:59:33   14   testimony; is that correct?

11:59:34   15           MR. SHEASBY:     Yes, Your Honor.

11:59:35   16           THE COURT:     All right.     And he's to be followed by

11:59:38   17   several deposition witnesses?

11:59:39   18           MR. SHEASBY:     Yes.    So at least Ms. Mewes, and

11:59:42   19   that should get us through to the next afternoon break,

11:59:45   20   Your Honor.

11:59:45   21           THE COURT:     All right.     We're going to break until

11:59:47   22   about 12:25 or 12:30.     I'll expect to get lead and local

11:59:54   23   counsel in chambers about that time, and we will look at

11:59:58   24   the remaining deposition and counter-designation --

12:00:02   25   counter-designation disputes and see if we can't get those
   Case 2:19-cv-00066-JRG Document 491 Filed 08/12/20 Page 124 of 124 PageID #: 39622
                                                                                    374



12:00:06    1   knocked out, all right?

12:00:07    2              MR. SHEASBY:     Thank you, Your Honor.

12:00:07    3              MR. MUELLER:     Thank you, Your Honor.

12:00:07    4              THE COURT:     We stand in recess.

12:00:10    5              COURT SECURITY OFFICER:     All rise.

12:00:13    6              (Recess.)

12:01:29    7

            8                      CERTIFICATION

            9

           10              I HEREBY CERTIFY that the foregoing is a true and

           11   correct transcript from the stenographic notes of the

           12   proceedings in the above-entitled matter to the best of my

           13   ability.

           14

           15

           16    /S/ Shelly Holmes                              8/4/2020
                SHELLY HOLMES, CSR, TCRR                        Date
           17   OFFICIAL REPORTER
                State of Texas No.: 7804
           18   Expiration Date: 12/31/20

           19

           20

           21

           22

           23

           24

           25
